Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 1 of 16 PageID 872



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

         Plaintiff,                                 Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/


  MOTION TO COMPEL FURTHER RESPONSES TO REQUESTS FOR ADMISSION
 AND INTERROGATORIES AND MEMORANDUM OF LAW IN SUPPORT THEREOF

         Pursuant to Rule 37 of the Federal Rules of Civil Procedure, defendant Donald J. Trump

for President, Inc. (the “Campaign”), by its undersigned counsel, moves the Court for entry of an

order compelling plaintiff Alva Johnson (“Plaintiff”) to provide sworn supplemental written

responses to the Campaign’s First Sets of Requests for Admission and Interrogatories on or

before July 3, 2019. Furthermore, the Campaign respectfully requests that the Court set this

motion for an expedited briefing schedule such that Plaintiff’s opposition shall be due within ten

days from filing, by close of business on June 27, 2019. The Campaign will not file a reply

brief.

I.       INTRODUCTION

         The Campaign brings this motion to ensure that Plaintiff provides supplemental

responses to several written discovery requests at least two business days prior to her mutually-

                                                1
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 2 of 16 PageID 873



agreed deposition date of July 8, 2019, to allow Defendants adequate time to review and

incorporate them into her examination. The interrogatories and requests for admission at issue

are narrowly tailored to seek relevant, discoverable information and Plaintiff’s refusal to comply

therewith is unjustified.

II.     PROCEDURAL HISTORY

        A.      The Campaign’s Initial Discovery Requests

        On May 2, 2019, the Campaign personally served Plaintiff with its first sets of requests

for admission and interrogatories together with the Campaign’s first set of requests for

production of documents. Declaration of Charles J. Harder ¶ 2. Following a meet and confer

discussion, the Campaign re-served Plaintiff with the same discovery requests on May 7, 2019.

Id. ¶ 3, Exhs. A–B.1

        B.      Plaintiff’s Written Responses

        When Plaintiff responded to the Campaign’s requests for admission and interrogatories

on June 6, 2019, certain of her written responses were inadequate. See id. Exhs. C–D. The

Campaign’s attorneys promptly sent a meet and confer letter on June 7, 2019 regarding those and

other deficiencies in Plaintiff’s discovery responses. Id. Exh. E. Plaintiff’s counsel responded

with a meet and confer letter on June 12, 2019. Id., Exh. F. Counsel for the parties met and




1
  Plaintiff’s counsel took the incorrect position that this is a Track Two case, rather than a Track Three
case, notwithstanding the clear mandate of Dkt. 5, refused to concede the point when directed to Dkt. 5,
and refused to respond to any discovery until Defendants filed a Certificate of Interested Persons and
Corporate Disclosure Statement—prior to their deadline to respond to the Complaint. (These are
requirements for a Track Two case, but not for a Track Three case). Plaintiff’s position was improper and
an obvious tactic to force the Campaign to re-serve its written discovery so that Plaintiff could complete
and serve her written discovery to the Defendants on the same date—which is exactly what occurred.
The Campaign reluctantly complied with Plaintiff’s improper demand in order to avoid the expense,
inconvenience and further delay associated with a discovery motion to require Plaintiff to comply with
her statutory obligations to respond to the Campaign’s original written discovery which was properly
served on May 2, 2019.
                                                    2
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 3 of 16 PageID 874



conferred by telephone on June 13, 2019 but were unable to reach a sufficient agreement on

several points, thus necessitating this motion. Id. ¶ 6.

III.   ARGUMENT

       A.      Plaintiff’s Responses to the First Set of Interrogatories

               1.      Interrogatory Nos. 1–4

       These interrogatories ask Plaintiff to state all facts relating to, supporting or negating

each of the claims she has asserted in this action. Instead of providing a response to these basic

interrogatories, Plaintiff asserted a litany of boilerplate objections, and even contended that

answering them “requires the performance of an impossibility,” which defies logic.

       Such “contention interrogatories are used routinely” and “can be most useful in

narrowing and sharpening the issues, which is a major purpose of discovery.” Fed. R. Civ. P. 33,

Advisory Committee Notes, 1970, 2007; see Regions Bank v. Kaplan, No. 8:12-CV-1837-EAK-

MAP, 2015 WL 13708448, at *2 (M.D. Fla. Jan. 12, 2015) (“Courts have routinely allowed

contention interrogatories where the parties seek to discovery the factual basis of an opposing

party’s allegations”); Arthrex, Inc. v. Parcus Med., LLC, No. 2:11-CV-694-FTM-SPC, 2012 WL

12904172, at *2 (M.D. Fla. June 25, 2012) (“contention interrogatories constitute a valid and

constructive discovery tool”).

       While recommending that they be used sparingly, the Middle District of Florida

Handbook on Civil Discovery Practice specifically recognizes the propriety of “Contention

Interrogatories” i.e., “Interrogatories that generally require the responding party to state the basis

of particular claims, defenses, or contentions in pleadings or other documents.” Middle District

Discovery at 17.      The Handbook explains that contention interrogatories are especially

appropriate “(1) to target claims, defenses, or contentions that the propounding attorney



                                                  3
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 4 of 16 PageID 875



reasonably suspects may be the proper subject of early dismissal or resolution or (2) to identify

and narrow the scope of unclear claims, defenses, and contentions.”

       Here, the Campaign need not argue or even speculate as to whether Plaintiff’s few

discrete claims targeted by its contention interrogatories “may be the proper subject of early

dismissal” given that the Court already dismissed them without prejudice due in part to

Plaintiff’s failure to “plead with specificity” the alleged facts purportedly supporting her unclear

claims. Order, June 14, 2019 [Dkt. No. 55] at 11. Under such circumstances, where a plaintiff’s

complaint does not even provide sufficient factual detail to make out cognizable claims for relief,

it becomes that much more important that she fully disclose through discovery the factual basis

for her allegations.

       Plaintiff’s refusal to substantively respond is clearly improper and the requested

information is routinely sought through interrogatories. Accordingly, Plaintiff should be ordered

to fully and completely respond to each of these contention interrogatories.

       The interrogatories and responses relevant to this section are pasted below:

       Interrogatory No. 1: State all facts that refer to, relate to, support or negate Count I
       alleged in Your Complaint for battery, including without limitation, the identity of all
       Documents relating thereto and the identity(ies) of each person thereat, connected
       therewith, or who has knowledge thereof, including without limitation the name,
       employer, business and residential addresses and business and residential telephone
       numbers of each such witness.

       Response to Interrogatory No. 1: In addition to the above General Objections, Plaintiff
       objects to this Interrogatory to the extent that it calls for information that is equally
       available to Defendants or is exclusively within Defendants’ possession, custody, or
       control, such as the identities and contact information of Campaign volunteers, security
       personnel, and/or guests of Defendant Trump or the Campaign who have knowledge of
       the facts and circumstances of Defendant Trump’s forced kiss; and the identity(ies) of
       documents exclusively within the possession, custody, and/or control of the Campaign or
       Defendant Trump. Plaintiff further objects that a request seeking “all facts” is facially
       overbroad and unduly burdensome, as requiring each and every fact demands a laborious
       and time-consuming analysis, search, and description of incidental, secondary, and
       perhaps irrelevant or trivial details. Plaintiff further objects that a request for an all-
       encompassing and detailed narrative of her entire case, including the identity of every
       witness and document supporting each described fact, is unduly burdensome and

                                                   4
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 5 of 16 PageID 876



      oppressive. Such requests, which indiscriminately sweep an entire pleading and require
      the responding party to provide a running narrative or description of the entire case, are
      inherently improper and an abuse of the discovery process. Requiring complete, all-
      inclusive responses to such an interrogatory would require an unreasonable expense of
      time and energy, and perhaps money. It would require Plaintiff to compose a narrative
      containing, in addition to work product and interpretation, essentially all facts in dispute,
      including those as yet unknown to Plaintiff, and all possible combinations of all factual
      positions. This is not an appropriate interrogatory because answering requires the
      performance of an impossibility. This interrogatory is not even a question. Rather,
      Defendants are seeking, through preliminary discovery, to require Plaintiff to try the case
      on paper before discovery has begun. Plaintiff further objects that an interrogatory
      seeking “all facts” is impermissibly vague in that it does not specify what facts or
      information the interrogatory is seeking. Interrogatories that ask in an undifferentiated
      way for “all” facts are not only unduly broad, but also so vague as to be
      incomprehensible. This Interrogatory is loaded with multiple words of legal significance,
      all subject to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff
      further objects to this Interrogatory to the extent that it seeks disclosure of attorney-client
      privilege or attorney work product. This Interrogatory seeks to invade counsel’s work
      product privilege in that it calls for a written analysis of the facts and the application of
      the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer
      at trial, seeks Plaintiff’s interpretation of the facts, and otherwise seeks to obtain
      information through counsel’s mental impressions, conclusions, opinions, or legal
      theories. Plaintiff objects to this Interrogatory to the extent that responding would breach
      the marital communications privilege or any other spousal privilege. Plaintiff further
      objects to this Interrogatory to the extent that it seeks expert analysis because such a
      request is premature. Plaintiff will provide any expert testimony in due course and
      pursuant to the schedule set by the Court. Plaintiff further objects to this Interrogatory to
      the extent that it seeks facts outside her personal knowledge. [¶] Because this
      Interrogatory is improper, Plaintiff will not respond to this Interrogatory.

      Interrogatory No. 2: State all facts that refer to, relate to, support or negate Count II
      alleged in Your Complaint for unequal pay based on gender, including without limitation,
      the identity of all Documents relating thereto and the identity(ies) of each person thereat,
      connected therewith, or who has knowledge thereof, including without limitation the
      name, employer, business and residential addresses and business and residential
      telephone numbers of each such witness.

      Response to Interrogatory No. 2: In addition to the above General Objections, Plaintiff
      objects to this Interrogatory to the extent that it calls for information that is equally
      available to Defendants or is exclusively within Defendants’ possession, custody, or
      control, such as publicly available payroll data; payroll data that is exclusively within
      Defendants’ possession, custody, and control; and information about Campaign staff
      members’ duties, responsibilities, and background that is not presently within Plaintiff’s
      possession but is within Defendant’s possession. Plaintiff further objects that a request
      seeking “all facts” is facially overbroad and unduly burdensome, as requiring each and
      every fact demands a laborious and time-consuming analysis, search, and description of
      incidental, secondary, and perhaps irrelevant or trivial details. Plaintiff further objects
      that a request for an all-encompassing and detailed narrative of her entire case, including
      the identity of every witness and document supporting each described fact, is unduly
      burdensome and oppressive. Such requests, which indiscriminately sweep an entire
      pleading and require the responding party to provide a running narrative or description of

                                                    5
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 6 of 16 PageID 877



      the entire case, are inherently improper and an abuse of the discovery process. Requiring
      complete, all-inclusive responses to such an interrogatory would require an unreasonable
      expense of time and energy, and perhaps money. It would require Plaintiff to compose a
      narrative containing, in addition to work product and interpretation, essentially all facts in
      dispute, including those as yet unknown to Plaintiff, and all possible combinations of all
      factual positions. This is not an appropriate interrogatory because answering requires the
      performance of an impossibility. This interrogatory is not even a question. Rather,
      Defendants are seeking, through preliminary discovery, to require Plaintiff to try the case
      on paper before discovery has begun. Plaintiff further objects that an interrogatory
      seeking “all facts” is impermissibly vague in that it does not specify what facts or
      information the interrogatory is seeking. Interrogatories that ask in an undifferentiated
      way for “all” facts are not only unduly broad, but also so vague as to be
      incomprehensible. This Interrogatory is loaded with multiple words of legal significance,
      all subject to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff
      further objects to this Interrogatory to the extent that it seeks disclosure of attorney-client
      privilege or attorney work product. This Interrogatory seeks to invade counsel’s work
      product privilege in that it calls for a written analysis of the facts and the application of
      the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer
      at trial, seeks Plaintiff’s interpretation of the facts, and otherwise seeks to obtain
      information through counsel’s mental impressions, conclusions, opinions, or legal
      theories. Plaintiff objects to this Interrogatory to the extent that responding would breach
      the marital communications privilege or any other spousal privilege. Plaintiff further
      objects to this Interrogatory to the extent that it seeks expert analysis because such a
      request is premature. Plaintiff will provide any expert testimony in due course and
      pursuant to the schedule set by the Court. Plaintiff further objects to this Interrogatory as
      unduly burdensome because it is duplicative of information set forth in response to other
      Interrogatories, and seeks information already produced in this case. Plaintiff further
      objects to this Interrogatory to the extent that it seeks facts outside her personal
      knowledge. [¶] Because this Interrogatory is improper, Plaintiff will not respond to it.

      Interrogatory No. 3: State all facts that refer to, relate to, support or negate Count III
      alleged in Your Complaint for unequal pay based on race, including without limitation,
      the identity of all Documents relating thereto and the identity(ies) of each person thereat,
      connected therewith, or who has knowledge thereof, including without limitation the
      name, employer, business and residential addresses and business and residential
      telephone numbers of each such witness.

      Response to Interrogatory No. 3: In addition to the above General Objections, Plaintiff
      objects to this Interrogatory to the extent that it calls for information that is equally
      available to Defendants or is exclusively within Defendants’ possession, custody, or
      control, such as publicly available payroll data; payroll data that is exclusively within
      Defendants’ possession, custody, and control; and information about Campaign staff
      members’ duties, responsibilities, and background that is not presently within Plaintiff’s
      possession but is within Defendants’ possession. Plaintiff further objects that a request
      seeking “all facts” is facially overbroad and unduly burdensome, as requiring each and
      every fact demands a laborious and time-consuming analysis, search, and description of
      incidental, secondary, and perhaps irrelevant or trivial details. Plaintiff further objects
      that a request for an all-encompassing and detailed narrative of her entire case, including
      the identity of every witness and document supporting each described fact, is unduly
      burdensome and oppressive. Such requests, which indiscriminately sweep an entire
      pleading and require the responding party to provide a running narrative or description of

                                                    6
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 7 of 16 PageID 878



      the entire case, are inherently improper and an abuse of the discovery process. Requiring
      complete, all-inclusive responses to such an interrogatory would require an unreasonable
      expense of time and energy, and perhaps money. It would require Plaintiff to compose a
      narrative containing, in addition to work product and interpretation, essentially all facts in
      dispute, including those as yet unknown to Plaintiff, and all possible combinations of all
      factual positions. This is not an appropriate interrogatory because answering requires the
      performance of an impossibility. This interrogatory is not even a question. Rather,
      Defendants are seeking, through preliminary discovery, to require Plaintiff to try the case
      on paper before discovery has begun. Plaintiff further objects that an interrogatory
      seeking “all facts” is impermissibly vague in that it does not specify what facts or
      information the interrogatory is seeking. Interrogatories that ask in an undifferentiated
      way for “all” facts are not only unduly broad, but also so vague as to be
      incomprehensible. This Interrogatory is loaded with multiple words of legal significance,
      all subject to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff
      further objects to this Interrogatory to the extent that it seeks disclosure of attorney-client
      privilege or attorney work product. This Interrogatory seeks to invade counsel’s work
      product privilege in that it calls for a written analysis of the facts and the application of
      the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer
      at trial, seeks Plaintiff’s interpretation of the facts, and otherwise seeks to obtain
      information through counsel’s mental impressions, conclusions, opinions, or legal
      theories. Plaintiff objects to this Interrogatory to the extent that responding would breach
      the marital communications privilege or any other spousal privilege. Plaintiff further
      objects to this Interrogatory to the extent that it seeks expert analysis because such a
      request is premature. Plaintiff will provide any expert testimony in due course and
      pursuant to the schedule set by the Court. Plaintiff further objects to this Interrogatory as
      unduly burdensome because it is duplicative of information set forth in response to other
      Interrogatories, and seeks information already produced in this case. Plaintiff further
      objects to this Interrogatory to the extent that it seeks facts outside her personal
      knowledge. [¶] Because this Interrogatory is improper, Plaintiff will not respond to it.

      Interrogatory No. 4: State all facts that refer to, relate to, support or negate Your
      collective action allegations in Paragraphs 120 through 127 of the Complaint, including
      without limitation, the identity of all Documents relating thereto and the identity(ies) of
      each person thereat, connected therewith, or who has knowledge thereof, including
      without limitation the name, employer, business and residential addresses and business
      and residential telephone numbers of each such witness.

      Response to Interrogatory No. 4: In addition to the above General Objections, Plaintiff
      objects to this Interrogatory to the extent that it calls for information that is equally
      available to Defendants or is exclusively within Defendants’ possession, custody, or
      control, such as publicly available payroll data; payroll data that is exclusively within
      Defendants’ possession, custody, and control; and information about Campaign staff
      members’ duties, responsibilities, and background that is not presently within Plaintiff’s
      possession but is within Defendants’ possession. Plaintiff further objects that a request
      seeking “all facts” is facially overbroad and unduly burdensome, as requiring each and
      every fact demands a laborious and time-consuming analysis, search, and description of
      incidental, secondary, and perhaps irrelevant or trivial details. Plaintiff further objects
      that a request for an all-encompassing and detailed narrative of her entire case, including
      the identity of every witness and document supporting each described fact, is unduly
      burdensome and oppressive. Such requests, which indiscriminately sweep an entire
      pleading and require the responding party to provide a running narrative or description of

                                                    7
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 8 of 16 PageID 879



       the entire case, are inherently improper and an abuse of the discovery process. Requiring
       complete, all-inclusive responses to such an interrogatory would require an unreasonable
       expense of time and energy, and perhaps money. It would require Plaintiff to compose a
       narrative containing, in addition to work product and interpretation, essentially all facts in
       dispute, including those as yet unknown to Plaintiff, and all possible combinations of all
       factual positions. This is not an appropriate interrogatory because answering requires the
       performance of an impossibility. This interrogatory is not even a question. Rather,
       Defendants are seeking, through preliminary discovery, to require Plaintiff to try the case
       on paper before discovery has begun. Plaintiff further objects that an interrogatory
       seeking “all facts” is impermissibly vague in that it does not specify what facts or
       information the interrogatory is seeking. Interrogatories that ask in an undifferentiated
       way for “all” facts are not only unduly broad, but also so vague as to be
       incomprehensible. This Interrogatory is loaded with multiple words of legal significance,
       all subject to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff
       further objects to this Interrogatory to the extent that it seeks disclosure of attorney-client
       privilege or attorney work product. Plaintiff objects to this Interrogatory to the extent that
       responding would breach the marital communications privilege or any other spousal
       privilege. This Interrogatory seeks to invade counsel’s work product privilege in that it
       calls for a written analysis of the facts and the application of the law to the facts, seeks to
       ascertain all acts or other data that Plaintiff intends to offer at trial, seeks Plaintiff’s
       interpretation of the facts, and otherwise seeks to obtain information through counsel’s
       mental impressions, conclusions, opinions, or legal theories. Plaintiff further objects to
       this Interrogatory to the extent that it seeks expert analysis because such a request is
       premature. Plaintiff will provide any expert testimony in due course and pursuant to the
       schedule set by the Court. Plaintiff further objects to this Interrogatory as unduly
       burdensome because it is duplicative of information set forth in response to other
       Interrogatories and discovery requests. Plaintiff further objects to this Interrogatory to the
       extent that it seeks facts outside her personal knowledge. [¶] Because this Interrogatory is
       improper, Plaintiff will not respond to it.

               2.       Interrogatory No. 6

       This Interrogatory asks Plaintiff to state all facts regarding any job applications by

Plaintiff following her separation from the Campaign. Details regarding her subsequent

employment, including efforts to obtain future employment, are relevant to a number of issues

including: (a) Plaintiff’s claims that she allegedly “felt disgusted” by Mr. Trump based on her

allegations regarding the battery claim (Complaint [Dkt. No. 1] ¶ 79), when she applied to the

White House for a job with the Trump Administration, and (b) damages that Plaintiff claims in

connection with Counts I, II and III. See, e.g., id. ¶¶ 139, 146 (“Plaintiff has suffered damages

including, but not limited to, lost past and future income, compensation, and benefits”).



                                                     8
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 9 of 16 PageID 880



       Plaintiff is believed to have said highly flattering things about Mr. Trump in connection

with her job applications following her departure from the Campaign, particularly in her job

application(s) with the Trump Administration.2 Ms. Johnson voluntarily participated in a radio

talk show in 2017, after the events alleged in her Complaint, wherein she stated of Mr. Trump:

“He is more incredible in person then I think you would even think as you would see him on TV.

He’s just the nicest guy. He really loves his country. He loves his family. He treats everyone as

if they’re a part of his family.” Politics and Moore (WVNN radio broadcast May 6, 2017)

available at http://www.wvnn.com/politics-and-moore-w-shannon-moore-and-ashley-sat-11am-

12pm/. Defendants are entitled to information regarding Plaintiff’s statements about Mr. Trump

following her employment with the Campaign, including in connection with her efforts to obtain

future employment.

       Regarding Plaintiff’s damages claims, Plaintiff’s attorneys recently admitted: “In light of

our claim for damages based on lost income as a result of the battery, we are willing to consider

the position that some of these materials [regarding future employment] may be relevant.”

However, Plaintiff still maintains that Interrogatory No. 6 is “overbroad,” thus necessitating this

motion as to this interrogatory. Harder Decl. Exh. G at 3.

       It is a fundamental principle of employment law that former employees generally have an

obligation to seek alternate employment to minimize or mitigate their resulting losses. Given

Plaintiff’s efforts to obtain compensatory damages by way of “lost past and future income” after



2
  After serving as an event planner in Alabama before the campaign, and an outreach coordinator in
Alabama and later in Florida during the campaign, and then abandoning her position with the campaign
several weeks before the general election, Plaintiff sent an application to the White House after the
election asking to be appointed the equivalent of the United States Ambassador to Portugal, among other
lofty positions that she applied for in the U.S. Departments of State, Labor and Agriculture. Her
statements about Mr. Trump in her applications were very different from her allegations in this lawsuit,
filed years later.
                                                   9
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 10 of 16 PageID 881



 her term of employment by the Campaign, Plaintiff had a duty, and continues to have a duty, to

 mitigate her alleged damages. Interrogatory No. 6 and the response thereto are pasted below:

        Interrogatory No. 6: State all facts that refer or relate to any job applications by You
        following Your separation from the Campaign, including, but not limited to, all
        employment applications You prepared and submitted to the White House, including
        without limitation, the identity of all Documents relating thereto and the identity(ies) of
        each person thereat, connected therewith, or who has knowledge thereof, the name,
        employer, business and residential addresses and business and residential telephone
        numbers of each such witness, and the name, employer, address and telephone number of
        each person whom You know, contacted, engaged with or responded to at each such
        prospective employer.

        Response to Interrogatory No. 6: In addition to the above General Objections, Plaintiff
        objects to this Interrogatory because the information that it seeks is not relevant to
        Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay based on race,
        nor is it likely to lead to the discovery of relevant evidence. Whether Plaintiff applied to
        jobs with organizations other than the Campaign after leaving the Campaign is not
        relevant to whether the Campaign underpaid her relative to white and/or male staffers
        performing the same or substantially the same work. Whether Plaintiff applied to jobs
        with organizations other than the Campaign after leaving the Campaign is not relevant to
        whether Defendant Trump forcibly kissed her. Plaintiff further objects to this
        Interrogatory to the extent that it calls for information that is equally available to
        Defendants because it is within the possession of third party(ies) and not within
        Plaintiff’s possession, custody, or control. Plaintiff further objects that a request seeking
        “all facts” is facially overbroad and unduly burdensome, as requiring each and every fact
        demands a laborious and time-consuming analysis, search, and description of incidental,
        secondary, and perhaps irrelevant or trivial details. Plaintiff further objects to this
        Interrogatory to the extent that it seeks disclosure of attorney-client privilege or attorney
        work product. This Interrogatory seeks to invade counsel’s work product privilege in that
        it calls for a written analysis of the facts and the application of the law to the facts, seeks
        to ascertain all acts or other data that Plaintiff intends to offer at trial, seeks Plaintiff’s
        interpretation of the facts, and otherwise seeks to obtain information through counsel’s
        mental impressions, conclusions, opinions, or legal theories. Plaintiff objects to this
        Interrogatory to the extent that responding would breach the marital communications
        privilege or any other spousal privilege. Plaintiff further objects to this Interrogatory to
        the extent that it seeks facts outside her personal knowledge. Plaintiff further objects to
        this Interrogatory as unduly burdensome because it is duplicative of information set forth
        in response to other Interrogatories and discovery requests. [¶] For these reasons, Plaintiff
        will not respond to this Interrogatory.

                3.       Interrogatory Nos. 9–11

        These interrogatories seek information regarding the medical/health care professionals

 seen by Plaintiff and the medications taken by her. Plaintiff has placed her medical condition at

 issue through her claims for emotional distress. See, e.g., Complaint [Dkt. No. 1] ¶¶ 93,130,


                                                      10
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 11 of 16 PageID 882



 140, 147, Prayer for Relief Count II, ¶ 13. “Courts have routinely held that, by putting one’s

 medical condition at issue in a lawsuit, a plaintiff waives any privilege to which he may have

 otherwise been entitled as to his privacy interests in his medical records.” Lozman v. City of

 Riviera Beach, No. 08-80134-Civ, 2014 WL 12692766, at *1 (S.D. Fla. May 2, 2014).

         Plaintiff’s refusal to provide substantive responses to these interrogatories until entry of a

 protective order is improper because Defendants have sent Plaintiff her redline of a

 confidentiality stipulation3 and also communicated to Plaintiff that, pending completion of a

 formal confidentiality stipulation, Defendants are agreeable to maintaining in strict confidence

 all information provided by Plaintiff designated as “Confidential” and, in particular, will use it

 only for this case, will not disclose or disseminate it publicly or to third parties, and will not file

 it with the Court except under seal. Harder Decl. ¶ 7.

         It is worth mentioning that Plaintiff and her counsel (not Defendants or their counsel)

 have been litigating this case to the media.4 It is disingenuous of Plaintiff and her counsel to


 3
   The Campaign and Plaintiff recently exchanged redline edits of Plaintiff’s preferred form confidentiality
 stipulation on June 13 and 17, 2019 and are continuing to negotiate that document in good faith. Weeks
 earlier, Defendants offered Plaintiff a draft that is based on a form provided online by the Middle District
 of Florida, Orlando Division, having not found a form online provided by the Tampa Division, modified
 for this case, but Plaintiff’s counsel outright rejected the form and refused to even provide a response to it.
 See Standing Order Regarding Confidential Information, July 6, 2018 [Dckt. No. 2], In Re: Confidential
 Information During Pretrial Proceedings, M.D. Fla. Case No. Case 6:18-mc-00021-GJK, available at
 https://www.flmd.uscourts.gov/sites/flmd/files/documents/mdfl-standing-order-regarding-confidential-
 information-18-mc-21-GJK.pdf (“A model confidentiality agreement that may be a helpful starting point
 for drafting an appropriate agreement is attached to this Order as Exhibit A”).
 4
   Plaintiff and her lawyers have issued more than 85 separate public/press communications about this
 case, including 52 tweets on Twitter, 18 posts on Facebook, 2 articles at the Public Justice website, a post
 at Plaintiff’s outside counsel’s website, an opinion piece written by one of Plaintiff’s attorneys published
 at NBC News, at least 7 interviews with news reporters by Plaintiff’s counsel and 4 interviews with news
 reporters by Plaintiff herself. Interviews were with the Washington Post, MSNBC, People, The Daily
 Beast, New York Daily News and The New Yorker, among other publications. Plaintiff’s counsel even
 spoke on the record to the press following the June 5, 2019 conference in this Court. (Defendants’ counsel
 have consistently given no comment to all reporters who enquired.) Also, Plaintiff is reported to have
 voluntarily provided text messages and notes from her attorneys and also from her therapists—to the
 media—thereby waiving any privileges and privacy rights that otherwise might have applied. See Beth
                                                       11
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 12 of 16 PageID 883



 now delay answering these interrogatories on the basis of confidentiality. Accordingly, Plaintiff

 should immediately provide her full and complete substantive responses.

        The interrogatories and responses thereto relevant to this section are pasted below:

        Interrogatory No. 9: State all facts regarding Communications that You have had with
        any therapists from January 1, 2014 until the present, including identifying with
        specificity each such Communication, the name, address and telephone number of each
        therapist and the dates of all therapy sessions.

        Response to Interrogatory No. 9: In addition to the above General Objections, Plaintiff
        objects to this Interrogatory because the information that it seeks is not relevant to
        Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay based on race,
        nor is it likely to lead to the discovery of relevant evidence. Not every communication
        that Plaintiff has had with any therapist is relevant to Plaintiff’s claims in this case.
        Plaintiff further objects to this Interrogatory to the extent that it calls for information that
        is equally available to Defendants because it is within the possession of third party(ies)
        and not within Plaintiff’s possession, custody, or control. Plaintiff further objects that a
        request seeking “all facts” is facially overbroad and unduly burdensome, as requiring
        each and every fact demands a laborious and time-consuming analysis, search, and
        description of incidental, secondary, and perhaps irrelevant or trivial details. Plaintiff
        further objects to this Interrogatory to the extent that it seeks disclosure of attorney-client
        privilege or attorney work product. This Interrogatory seeks to invade counsel’s work
        product privilege in that it calls for a written analysis of the facts and the application of
        the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer
        at trial, seeks Plaintiff’s interpretation of the facts, and otherwise seeks to obtain
        information through counsel’s mental impressions, conclusions, opinions, or legal
        theories. Plaintiff further objects to this Interrogatory to the extent that it seeks facts
        outside her personal knowledge. Plaintiff further objects to this Interrogatory to the extent
        that it seeks expert analysis because such a request is premature. Plaintiff will provide
        any expert testimony in due course and pursuant to the schedule set by the Court. Plaintiff
        further objects to this Interrogatory as unduly burdensome because it is duplicative of
        information set forth in response to other Interrogatories and discovery requests. [¶]
        Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:
        Plaintiff will respond to this Interrogatory once a protective order has been entered in this
        case.

        Interrogatory No. 10: Identify all doctors, nurses, therapists and all other types of
        medical and/or health care professionals with whom You have communicated or
        consulted from January 1, 2016 until the present.

        Response to Interrogatory No. 10: In addition to the above General Objections,
        Plaintiff objects to this Interrogatory because the information that it seeks is not relevant


 Reinhard and Alice Crites, Former campaign staffer alleges in lawsuit that Trump kissed her without her
 consent. The White House denies the charge., WASHINGTON POST, February 25, 2019, available at
 https://www.washingtonpost.com/investigations/former-campaign-staffer-alleges-in-lawsuit-that-trump-
 kissed-her-without-her-consent-the-white-house-denies-the-charge/2019/02/25/fe1869a4-3498-11e9-
 946a-115a5932c45b_story.html.
                                                      12
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 13 of 16 PageID 884



      to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay based on
      race, nor is it likely to lead to the discovery of relevant evidence. Not every health care
      professional that Plaintiff may have communicated with or consulted since 2016 is in
      possession of information relevant to Plaintiff’s claims in this case, or information likely
      lead to the discovery of relevant facts. This Interrogatory is extremely overbroad because
      Plaintiff could have communicated with healthcare professionals without knowing they
      were healthcare professionals, or could have communicated with healthcare professionals
      about issues completely unrelated to the issues in this case. Plaintiff further objects to this
      Interrogatory to the extent that it calls for information that is equally available to
      Defendants because it is within the possession of third party(ies) and not within
      Plaintiff’s possession, custody, or control. Plaintiff further objects to this Interrogatory to
      the extent that it seeks disclosure of attorney-client privilege or attorney work product.
      This Interrogatory seeks to invade counsel’s work product privilege in that it calls for a
      written analysis of the facts and the application of the law to the facts, seeks to ascertain
      all acts or other data that Plaintiff intends to offer at trial, seeks Plaintiff’s interpretation
      of the facts, and otherwise seeks to obtain information through counsel’s mental
      impressions, conclusions, opinions, or legal theories. Plaintiff further objects to this
      Interrogatory to the extent that it seeks expert analysis because such a request is
      premature. Plaintiff will provide any expert testimony in due course and pursuant to the
      schedule set by the Court. Plaintiff further objects to this Interrogatory as unduly
      burdensome because it is duplicative of information set forth in response to other
      Interrogatories and discovery requests. [¶] Subject to and notwithstanding the foregoing
      objections, Plaintiff responds as follows: Plaintiff has communicated with Lisheyna
      Hurvitz and Susannah Smith (who may be contacted through Plaintiff’s counsel).
      Plaintiff will supplement this response once a protective order has been entered in this
      case.

      Interrogatory No. 11: Identify all medications that You have consumed from August 1,
      2016 until the present, including but not limited to all prescriptions and over-the-counter
      medicines, vitamins/supplements and products including aspirin, ibuprofen and
      acetaminophen, and including the date ranges and dosages which you consumed, were
      prescribed to consume and actually consumed of each such medication.

      Response to Interrogatory No. 11: In addition to the above General Objections,
      Plaintiff objects to this Interrogatory because the information that it seeks is not relevant
      to Plaintiff’s claims for battery, unequal pay based on sex, and unequal pay based on
      race, nor is it likely to lead to the discovery of relevant evidence. Not every medication
      that Plaintiff may have consumed since 2016 is relevant to her claims nor is such
      information likely to lead to the discovery of admissible information. Requiring Plaintiff
      to itemize and list out every time she may have taken ibuprofen, acetaminophen, and/or
      aspirin, along with vitamins and/or supplements, is unduly burdensome and oppressive,
      irrelevant, and disproportionate to the needs of the case, particularly since Plaintiff has
      not asserted any physical injuries associated with her claims. Plaintiff further objects to
      this Interrogatory to the extent that it seeks expert analysis because such a request is
      premature. Plaintiff will provide any expert testimony in due course and pursuant to the
      schedule set by the Court. Plaintiff further objects to this Interrogatory as unduly
      burdensome because it is duplicative of information set forth in response to other
      Interrogatories and discovery requests. [¶] Subject to and notwithstanding the foregoing
      objections, Plaintiff responds as follows: Plaintiff will respond to this Interrogatory once
      a protective order has been entered in this case.


                                                     13
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 14 of 16 PageID 885



        B.      Plaintiff’s Responses to the First Set of Requests for Admission

                1.      Request for Admission Nos. 22–23

        These requests ask Plaintiff to admit that she sought a position with the White House

 following the 2016 election and a position with the United States Embassy in Portugal. The

 information sought is relevant and discoverable for the reasons stated above in connection with

 Interrogatory No. 6. However, as with respect to that interrogatory, Plaintiff likewise maintains

 that, “as drafted, these requests are overbroad.” Harder Decl. Exh. G at 3. They are not.

 Request for Admission Nos. 22 and 23 each are narrowly drafted, requesting nothing more than a

 simple admission or denial.

        The text of the requests and responses thereto relevant to this section are pasted below:

        Request for Admission No. 22: Admit that You sought a position with the White House
        after Trump won the general presidential election.

        Response to Request for Admission No. 22: Plaintiff specifically objects to RFA 22
        because the information that it seeks is not relevant to Plaintiff’s claims for battery,
        unequal pay based on sex, or unequal pay based on race. Whether Plaintiff applied to jobs
        with organizations other than the Campaign after leaving the Campaign is not relevant to
        whether the Campaign underpaid her relative to white and/or male staffers performing the
        same or substantially the same work. Whether Plaintiff applied to jobs with organizations
        other than the Campaign after leaving the Campaign is not relevant to whether Defendant
        Trump forcibly kissed her.

        Request for Admission No. 23: Admit that You sought a position with the United States
        Embassy in Portugal.

        Response to Request for Admission No. 23: Plaintiff specifically objects to RFA 23
        because the information that it seeks is not relevant to Plaintiff’s claims for battery,
        unequal pay based on sex, or unequal pay based on race. Whether Plaintiff applied to jobs
        with organizations other than the Campaign after leaving the Campaign is not relevant to
        whether the Campaign underpaid her relative to white and/or male staffers performing the
        same or substantially the same work. Whether Plaintiff applied to jobs with organizations
        other than the Campaign after leaving the Campaign is not relevant to whether Defendant
        Trump forcibly kissed her.




                                                   14
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 15 of 16 PageID 886



 IV.    CONCLUSION

        For the foregoing reasons, the Campaign respectfully requests that the Court enter an

 order compelling Plaintiff to provide sworn supplemental written responses to the Campaign’s

 First Set of Interrogatories on or before July 3, 2019.


                            LOCAL RULE 3.01(g) CERTIFICATION


        Pursuant to Local Rule 3.01(g), counsel for Mr. Trump and the Campaign has conferred

 with counsel for Plaintiff, and counsel for Plaintiff opposes the relief requested herein.



 Dated this 17th day of June, 2019             Respectfully Submitted,

                                               /s/ Charles J. Harder
                                               Charles J. Harder
                                               Trial Counsel
                                               CHarder@HarderLLP.com
                                               Admitted Pro Hac Vice
                                               HARDER LLP
                                               132 S. Rodeo Drive, Fourth Floor
                                               Beverly Hills, California 90212
                                               Telephone: (424) 203-1600
                                               Facsimile: (424) 203-1601

                                               Dawn Siler-Nixon
                                               Florida Bar No. 993360
                                               DSiler-Nixon@FordHarrison.com
                                               Tracey K. Jaensch
                                               Florida Bar No. 907057
                                               TJaensch@FordHarrison.com
                                               FORDHARRISON LLP
                                               101 E. Kennedy Blvd., Suite 900
                                               Tampa, Florida 33602
                                               Telephone: (813) 261-7800
                                               Facsimile: (813) 261-7899

                                               Attorneys for Defendants
                                               Donald J. Trump and
                                               Donald J. Trump for President, Inc.


                                                  15
Case 8:19-cv-00475-WFJ-SPF Document 59 Filed 06/17/19 Page 16 of 16 PageID 887




                               CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on June 17, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system, which will electronically send a notice of
 electronic filing upon the following:

                                       Brian W. Warwick
                              bwarwick@varnellandwarwick.com
                                          Janet Varnell
                               jvarnell@varnellandwarwick.com
                                    Varnell & Warwick, PA
                                        P.O. Box 1870
                                 Lady Lakes, FL 32158-1870

                                     Hassan A. Zavareei
                                   hzavareei@tzlegal.com
                                    Katherine M. Aizpuru
                                   kaizpuru@tzlegal.com
                                   Tycko & Zavareei LLP
                                1828 L Street NW, Suite 1000
                                  Washington, D.C. 20036

                                       Tanya S. Koshy
                                     tkoshy@tzlegal.com
                                    Tycko & Zavareei LLP
                                  1970 Broadway, Suite 1070
                                     Oakland, CA 94612

                                         F. Paul Bland
                                   pbland@publicjustice.net
                                         Karla Gilbride
                                  kgilbride@publicjustice.net
                                      Public Justice, P.C.
                                 1620 L Street NW, Suite 630
                                    Washington, DC 20036

                                       Jennifer Bennett
                                  jbennett@publicjustice.net
                                      Public Justice, P.C.
                                   475 14th Street, Suite 610
                                     Oakland, CA 94612


                                           /s/ Charles J. Harder
                                           Attorney

                                              16
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 1 of 101 PageID 888



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,

         Plaintiff,                                     Case No. 8:19-cv-00475-WFJ-SPF

  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

        Defendants.
  _____________________________________/


                DECLARATION OF CHARLES J. HARDER IN SUPPORT OF
                   MOTION TO COMPEL FURTHER RESPONSES TO
                 REQUESTS FOR ADMISSION AND INTERROGATORIES

         1.      I am an attorney at law duly admitted pro hac vice to practice before this court

  and am a partner with the law firm of Harder LLP, attorneys for defendants Donald J. Trump

  (“Mr. Trump”) and Donald J. Trump for President, Inc. (the “Campaign”) (collectively,

  “Defendants”) herein. I have personal and firsthand knowledge of the matters set forth in this

  declaration and, if called and sworn as a witness, I could and would testify competently thereto

  under oath.

         2.      On May 2, 2019, my firm caused counsel for plaintiff Alva Johnson (“Plaintiff”)

  to be personally served with the Campaign’s first sets of requests for admission and

  interrogatories together with its first set of requests for production of documents.




                                                    1
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 2 of 101 PageID 889



         3.      Following a meet and confer discussion, the Campaign re-served the same

  discovery requests on May 7, 2019. Attached hereto as Exhibit A is a true and correct copy of

  Defendant Donald J. Trump for President, Inc.’s First Requests for Admission to Plaintiff dated

  May 7, 2019. Attached hereto as Exhibit B is a true and correct copy of Defendant Donald J.

  Trump for President, Inc.’s First Set of Interrogatories to Plaintiff dated May 7, 2019.

         4.      Attached hereto as Exhibits C and D, respectively, are true and correct copies of

  Plaintiff’s Responses and Objections to Defendant Donald J. Trump for President, Inc.’s First Set

  of Requests for Admission and First Set of Interrogatories to Plaintiff, which we received by

  email on June 6, 2019.

         5.      Defendants have in good faith conferred or attempted to confer with Plaintiff in

  an effort to obtain the discovery sought without court action. My office transmitted to Plaintiff’s

  counsel a meet and confer letter regarding her inadequate written discovery responses on June 7,

  2019. A true and correct copy of that letter dated is attached hereto as Exhibit E. Plaintiff’s

  counsel responded on June 12, 2019 with a meet and confer letter, a true and correct copy of

  which is attached hereto as Exhibit F.

         6.      Counsel for Plaintiff and Defendants participated in a discovery meet and confer

  call on June 13, 2019. We were unable to reach a sufficient agreement on the matters contained

  in the accompanying motion. Attached hereto as Exhibit G is a true and correct copy of a letter

  that we received from Plaintiff’s counsel later the same day.

         7.      Counsel for the parties are currently negotiating a confidentiality stipulation

  governing the treatment of confidential information produced in discovery. Until a formal

  confidentiality stipulated has been finalized and signed, Defendants and their counsel agree to

  carefully treat any information designated “Confidential” by Plaintiff as such, and will not



                                                   2
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 3 of 101 PageID 890



  disclose or disseminate it to third parties or file it in the public record. I communicated this fact

  to Plaintiff’s counsel during our call on June 13, 2019.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed this 17th day of June, 2019, at Los Angeles, California.



                                                        /s/ Charles J. Harder
                                                        CHARLES J. HARDER




                                                   3
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 4 of 101 PageID 891




                      EXHIBIT A
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 5 of 101 PageID 892



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,

         Plaintiff,                                    Case No. 8:19-cv-00475-WFJ-SPF

  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

        Defendants.
  _____________________________________/


                DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
                  FIRST REQUESTS FOR ADMISSION TO PLAINTIFF

         Defendant Donald J. Trump for President, Inc., a Virginia corporation, by and through its

  undersigned counsel, and pursuant to Federal Rule of Civil Procedure 36, hereby serves its First

  Requests for Admission to Plaintiff. Pursuant to Rule 36, Plaintiff is required to answer the

  following requests for admission, in writing and under oath, within 30 days from the date of

  service hereof.

                               DEFINITIONS AND INSTRUCTIONS

         (a)        “You,” “Your,” “Yourself,” and “Plaintiff” shall mean Alva Johnson and anyone

  acting on her behalf.

         (b)        “Trump” shall mean defendant Donald J. Trump.

         (c)        The “Campaign” shall mean defendant Donald J. Trump for President, Inc., a

  Virginia corporation.


                                                  1
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 6 of 101 PageID 893



         (d)       “Defendants” shall collectively refer to defendants Trump and the Campaign.

         (e)       The term “person” or “persons” shall include, but not be limited to, natural

  persons, labor organizations, partnerships, associations, corporations, legal representatives,

  trustees, trustees in bankruptcy, receivers, organizations, business entities, or any other form of

  business, governmental, public, or charitable entity.

         (f)       “All” includes the word “any” and “any” includes the word “all.”

         (g)       “Each” includes the word “every” and “every” includes the word “each.”

         (h)       The term “individual” shall mean any natural person.

         (i)       A masculine, feminine, or gender-free pronoun shall not exclude the other, or

  both, genders.

          (j)      “Lawsuit” refers to the case of Johnson v. Trump et al., Case No. 8:19-cv-00475-

  WFJ-SPF, pending in the United States district Court for the Middle District of Florida, Tampa

  Division.

         (k)       “Complaint” refers to Plaintiff’s complaint filed in the Lawsuit.

         (l)       Unless otherwise indicated, all words and terms used in this request shall have the

  same meaning as in Plaintiff’s Complaint.

         (m)       “Allegation(s)” as used herein refers to the factual and legal allegations and

  claims asserted in Plaintiff’s Complaint.

                                   REQUESTS FOR ADMISSION

         1.        Admit that You met Trump in person only twice.

         2.        Admit that, the first time You met Trump, he did not touch You.

         3.        Admit that Count I alleged in Your Complaint for battery is not based on anything

  that Trump did the first time You met him.



                                                    2
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 7 of 101 PageID 894



         4.     Admit that the second time You met Trump was on August 24, 2016 at a

  Campaign event in Tampa, Florida as alleged in Paragraphs 56 through 70 of Your Complaint.

         5.     Admit that Count I alleged in Your Complaint for battery is based entirely on

  Trump’s alleged actions on August 24, 2016 at a Campaign event in Tampa, Florida.

         6.     Admit that Trump only ever touched You once, i.e., on August 24, 2016 at a

  Campaign event in Tampa, Florida.

         7.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida,

  “Defendant Trump grasped [Your] hand and did not let go,” as alleged in Paragraph 63 of Your

  Complaint.

         8.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida,

  Trump said “he knew [You] had been on the road for a long time and that [You] had been doing

  a great job,” as alleged in Paragraph 63 of Your Complaint.

         9.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida,

  Trump said “that he would not forget about [You], and that he was going to take care of [You],”

  as alleged in Paragraph 63 of Your Complaint.

         10.    Admit that, during the August 24, 2016 Campaign event in Tampa, Florida, “[a]s

  Defendant Trump spoke, he tightened his grip on [Your] hand and leaned toward [You],” as

  alleged in Paragraph 64 of Your Complaint.

         11.    Admit that, during the August 24, 2016 Campaign event in Tampa, Florida,

  Trump “moved close enough that [You] could feel his breath on [Your] skin,” as alleged in

  Paragraph 64 of Your Complaint.




                                                  3
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 8 of 101 PageID 895



         12.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida, You

  “suddenly realized that Defendant Trump was trying to kiss [You] on the mouth,” as alleged in

  Paragraph 65 of Your Complaint.

         13.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida, You

  “attempted to avoid [Trump kissing You on the mouth] by turning [Your] head to the right,” as

  alleged in Paragraph 65 of Your Complaint.

         14.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida,

  “Defendant Trump kissed [You] anyway, and the kiss landed on the corner of [Your] mouth,” as

  alleged in Paragraph 65 of Your Complaint.

         15.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida,

  “Defendant Trump’s kiss on [Your] mouth was intentional . . . deliberate and required intention,”

  as alleged in Paragraph 66 of Your Complaint.

         16.     Admit that, during the August 24, 2016 Campaign event in Tampa, Florida,

  Trump engaged in “predatory” behavior and “sexually predatory conduct” towards You, as

  alleged repeatedly in Your Complaint.

         17.     Admit that the attorney discussed in Paragraphs 83–87 and 90–94 of Your

  Complaint is Adam Horowitz.

         18.     Admit that, while employed by the Campaign, you were “forcibly kissed by the

  President himself during a campaign rally in Florida in front of several other people,” as alleged

  in a Public Justice press release.

         19.     Admit that, “[a]fter the kiss in October 2016, which was around the same time as

  the release of the recording of Trump discussing inappropriate and predatory treatment towards




                                                  4
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 9 of 101 PageID 896



  women with Billy Bush in 2005, [You] left the campaign, traumatized,” as alleged in a Public

  Justice press release.

         20.     Admit that You were subjected to “touching and kissing at the hands of President

  Trump,” as alleged in a Public Justice press release.

         21.     Admit that You stated, “this predatory behavior should not be minimized,

  especially when committed by the most powerful man in the world,” referring to Trump, as

  reported in a Public Justice press release.

         22.     Admit that You sought a position with the White House after Trump won the

  general presidential election.

         23.     Admit that You sought a position with the United States Embassy in Portugal.

         24.     Admit that, during Your tenure as Director of Outreach and Coalitions for the

  Campaign, You were “in charge of building volunteer capacity in North Alabama,” as alleged in

  Paragraph 32 of Your Complaint.

         25.     Admit that Your “skills shined most brightly” when You helped organize

  Campaign rallies, as alleged in Paragraph 33 of Your Complaint.

         26.     Admit that You worked as Director of Outreach and Coalitions for the Campaign

  only from January 2016 until the Alabama primary, on March 1, 2016.

         27.     Admit that, during Your role as part of the National Strike Team, You were the

  primary point of contact for campaign accessories that came in from out of state, as alleged in

  Paragraph 43 of Your Complaint.

         28.     Admit that, during Your role as part of the National Strike Team, You set yourself

  apart from other Campaign employees by seeking out communities of color wherever You

  traveled, as alleged in Paragraph 45 of Your Complaint.



                                                   5
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 10 of 101 PageID 897



         29.     Admit that Your most important responsibility as a member of the Campaign’s

  Florida operations was managing the Trump RVs, as alleged in Paragraph 51 of Your Complaint.

         30.     Admit that You were the Campaign employee primarily responsible for selecting

  the vendor who provided the RVs, as alleged in Paragraph 52 of Your Complaint.

         31.     Admit that You were the Campaign employee primarily responsible for hiring

  drivers and operators of the RVs, as alleged in Paragraph 52 of Your Complaint.

         32.     Admit that You were the Campaign employee primarily responsible for

  identifying events at which the RVs would appear, as alleged in Paragraph 52 of Your

  Complaint.

         33.     Admit that You were the Campaign employee primarily responsible for arranging

  for the RVs to visit remote areas of Florida, as alleged in Paragraph 53 of Your Complaint.

         34.     Admit that, during Your time on the National Strike Team, the Campaign paid for

  Your travel, meals and lodging, in addition to paying your wages.

         35.     Admit that, during Your time working for the Campaign in Florida, the Campaign

  paid for Your travel, meals and lodging, in addition to paying your wages.

         36.     Admit that You accepted employment with the Campaign voluntarily.

         37.     Admit that, during Your employment with the Campaign, the Campaign paid You

  wages on a periodic basis, and that You were aware of the amount of wages You were receiving.

         38.     Admit that, according to the United States Census Bureau, Alabama had the fifth

  lowest median household income among the 50 states during 2016.



  Dated this 7th day of May, 2019.

                                     [Signature appears on next page]



                                                  6
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 11 of 101 PageID 898



                                     HARDER LLP


                                     /s/ Charles J. Harder
                                     Charles J. Harder
                                     CHarder@HarderLLP.com
                                     Admitted Pro Hac Vice
                                     132 S. Rodeo Drive, Fourth Floor
                                     Beverly Hills, CA 90212
                                     Telephone: (424) 203-1600
                                     Facsimile: (424) 203-1601

                                     Dawn Siler-Nixon
                                     Florida Bar No. 993360
                                     DSiler-Nixon@FordHarrison.com
                                     Tracey K. Jaensch
                                     Florida Bar No. 907057
                                     TJaensch@FordHarrison.com
                                     FORDHARRISON LLP
                                     101 E. Kennedy Blvd., Suite 900
                                     Tampa, Florida 33602
                                     Telephone: (813) 261-7800
                                     Facsimile: (813) 261-7899

                                     Attorneys for Defendants
                                     Donald J. Trump and
                                     Donald J. Trump for President, Inc.




                                        7
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 12 of 101 PageID 899



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 7, 2019, I caused Defendant Donald J. Trump for

  President, Inc.’s First Set of Requests for Admission to Plaintiff to be served on all counsel of

  record by email at the following addresses:

  Janet Varnell                                   Hassan A. Zavareei
  Varnell & Warwick, PA                           Katherine M. Aizpuru
  P.O. Box 1870                                   Rebecca Azhdam
  Lady Lakes, FL 32158-1870                       Tycko & Zavareei LLP
  jvarnell@varnellandwarwick.com                  1828 L Street NW, Suite 1000
  Attorney for Plaintiff                          Washington, D.C. 20036
                                                  hzavareei@tzlegal.com
                                                  kaizpuru@tzlegal.com
                                                  razhdam@tzlegal.com
                                                  Attorney for Plaintiff


  F. Paul Bland                                   Jennifer Bennett
  Karla Gilbride                                  Public Justice, P.C.
  Public Justice, P.C.                            475 14th Street, Suite 610
  1620 L Street NW, Suite 630                     Oakland, CA 94612
  Washington, DC 20036                            jbennett@publicjustice.net
  pbland@publicjustice.net                        Attorney for Plaintiff
  kgilbride@publicjustice.net
  Attorney for Plaintiff


                                                                          By: /s/ Steven Frackman




                                                 8
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 13 of 101 PageID 900




                       EXHIBIT B
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 14 of 101 PageID 901



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,

            Plaintiff,                                   Case No. 8:19-cv-00475-WFJ-SPF

  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

        Defendants.
  _____________________________________/


                   DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
                     FIRST SET OF INTERROGATORIES TO PLAINTIFF

            Defendant Donald J. Trump for President, Inc., a Virginia corporation, by and through its

  undersigned counsel, and pursuant to Federal Rule of Civil Procedure 33, hereby serves its First

  Set of Interrogatories to Plaintiff. Pursuant to Rule 33, Plaintiff is required to answer the

  following interrogatories, in writing and under oath, within 30 days from the date of service

  hereof.

                                             DEFINITIONS

            The following definitions apply to each of the interrogatories:

            (a)    “You,” “Your,” “Yourself,” and “Plaintiff” shall mean Alva Johnson and anyone

  acting on her behalf.

            (b)    “Trump” shall mean defendant Donald J. Trump.




                                                     1
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 15 of 101 PageID 902



         (c)     The “Campaign” shall mean defendant Donald J. Trump for President, Inc., a

  Virginia corporation.

         (d)     “Defendants” shall collectively refer to defendants Trump and the Campaign.

         (e)     “Care,” “custody,” “control,” or “possession” shall mean any item held by You or

  any of Your representatives, however designated, including Your attorneys.

         (f)     The term “person” or “persons” shall include, but not be limited to, natural

  persons, labor organizations, partnerships, associations, corporations, legal representatives,

  trustees, trustees in bankruptcy, receivers, organizations, business entities, or any other form of

  business, governmental, public, or charitable entity.

         (g)     The term “state all facts” means to set out every aspect of every fact,

  circumstance, omission, or course of conduct known to You relating in any way to the matter

  inquired about, including without limitation, the date(s), time(s), and place(s), and/or the

  geographical location(s) thereof; the identity(ies) of each person thereat, connected therewith, or

  who has knowledge thereof, and the identity of all Documents relating thereto; if anything was

  said by any person, the identity of each such person and each such oral statement; and if the oral

  statement, in whole or in part, was contained, reported, summarized, or referred to in any

  Documents, the identity of each such Document.

         (h)     “Identify,” “identity,” or “identification” when used with respect to a document or

  documents means you are required to state, with respect to each document:

                 (i)      the date;

                 (ii)     a description sufficient for identification;

                 (iii)    the subject matter and content of the document;

                 (iv)     the document’s location;



                                                     2
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 16 of 101 PageID 903



                 (v)     the custodian of the document; and,

                 (vi)    the custodian’s address and phone number.

          As used herein, the term “identify” or “identification” when used in reference to a natural

  person means to state, with respect to each document:

                 (i)     his or her full name;

                 (ii)    present address or last known address;

                 (iii)   last known home and work telephone number; and,

                 (iv)    his or her last known present employment position and business

  affiliation.

          When used in reference to a person other than a natural person, “identify” or

  “identification” means to state, with respect to each document:

                 (i)     whether such person is a corporation, partnership or other organization;

                 (ii)    the name;

                 (iii)   present and last known address; and,

                 (iv)    a principal place of its business.

  Once any person has been identified properly it shall be sufficient thereafter when identifying

  that same person to state his, her or its name only.

          (i)    “Document(s)” shall mean and refer to all written materials, graphic matter,

  handwriting, typewriting, audio or video tape recordings, however produced or reproduced, of

  every kind and description, including, but not limited to, all originals, copies (if the originals are

  not available), non-identical copies (whether different from the original because of underlining,

  editing marks, notes made on or attached to such copy, or otherwise) and drafts of the following

  items, whether printed or recorded (through a sound, video or other electronic, magnetic or



                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 17 of 101 PageID 904



  digital recording system) or reproduced by hand, including, but not limited to, letters,

  correspondence, memoranda, records, spreadsheets, summaries of personal conversations or

  interviews, minutes or records or notes of meetings or conferences, diary entries, note pads,

  notebooks, postcards, “Post-It” notes, stenographic notes, notes, opinions or reports of financial

  advisors or consultants, opinions or reports of experts, projections, financial or statistical

  statements or compilations, contracts, agreements, purchase orders, confirmations, publications,

  articles, books, pamphlets, circulars, logs, calendars, appointment books, charts, graphs, data

  sheets, pictures, photographs, illustrations, blueprints, drawings, tape recordings, videotapes,

  disks, diskettes, data tapes or readable computer-produced interpretations or transcriptions

  thereof, Communications (as defined herein), electronically transmitted messages (“email”),

  “instant” messages or “IM” messages, text messages, voice mail messages, WhatsApp messages

  (or messages from any similar types of applications), website postings, social media postings,

  including but not limited to Facebook, Twitter and Instagram, electronically stored information,

  advertising materials and any other writings, papers and tangible things of whatever description

  whatsoever, including, but not limited to, any information contained in any computer, even if not

  yet printed out, within Respondent’s actual or constructive possession, custody or control.

         (j)       “All” includes the word “any” and “any” includes the word “all.”

         (k)       “Each” includes the word “every” and “every” includes the word “each.”

         (l)       The term “individual” shall mean any natural person.

         (m)       A masculine, feminine, or gender-free pronoun shall not exclude the other, or

  both, genders.

         (n)       “Relating to,” “relate to,” “regarding,” and “concerning” shall be construed in

  their broadest sense and shall mean directly or indirectly describing, setting forth, discussing,



                                                   4
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 18 of 101 PageID 905



  mentioning, commenting upon, supporting, contradicting, or referring to the subject or topic in

  question, either in whole or in part.

         (o)     To “describe” any fact, act, occurrence, omission, or series of facts, occurrences,

  or omissions means to provide the following information:

                 (i)     The identity of each and every person who has knowledge of the fact, act,

  occurrence, omission, or series of facts, acts, occurrences, or omissions;

                 (ii)    The date(s) of each fact, act, omission, or occurrence;

                 (iii)   A narrative description of each fact, act, occurrence, omission or series of

  facts, acts, occurrences, or omissions; and,

                 (iv)    The identity of each and every document related to the fact, act,

  occurrence, omission, or series of facts, acts, occurrences, or omissions.

          (p)    “Date” shall mean the precise month, day, and year as is permitted by your

  knowledge and the documents and information available to you.

          (q)    “Lawsuit” refers to the case of Johnson v. Trump et al., Case No. 8:19-cv-00475-

  WFJ-SPF, pending in the United States district Court for the Middle District of Florida, Tampa

  Division.

         (r)     “Complaint” refers to Plaintiff’s complaint filed in the Lawsuit.

         (s)     Unless otherwise indicated, all words and terms used in this request shall have the

  same meaning as in Plaintiff’s Complaint.

         (t)     “Allegation(s)” as used herein refers to the factual and legal allegations and

  claims asserted in Plaintiff’s Complaint.

         If you object to an interrogatory, please respond to the extent you do not object.




                                                   5
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 19 of 101 PageID 906



                                      INTERROGATORIES

         1.      State all facts that refer to, relate to, support or negate Count I alleged in Your

  Complaint for battery, including without limitation, the identity of all Documents relating thereto

  and the identity(ies) of each person thereat, connected therewith, or who has knowledge thereof,

  including without limitation the name, employer, business and residential addresses and business

  and residential telephone numbers of each such witness.

         2.      State all facts that refer to, relate to, support or negate Count II alleged in Your

  Complaint for unequal pay based on gender, including without limitation, the identity of all

  Documents relating thereto and the identity(ies) of each person thereat, connected therewith, or

  who has knowledge thereof, including without limitation the name, employer, business and

  residential addresses and business and residential telephone numbers of each such witness.

         3.      State all facts that refer to, relate to, support or negate Count III alleged in Your

  Complaint for unequal pay based on race, including without limitation, the identity of all

  Documents relating thereto and the identity(ies) of each person thereat, connected therewith, or

  who has knowledge thereof, including without limitation the name, employer, business and

  residential addresses and business and residential telephone numbers of each such witness.

         4.      State all facts that refer to, relate to, support or negate Your collective action

  allegations in Paragraphs 120 through 127 of the Complaint, including without limitation, the

  identity of all Documents relating thereto and the identity(ies) of each person thereat, connected

  therewith, or who has knowledge thereof, including without limitation the name, employer,

  business and residential addresses and business and residential telephone numbers of each such

  witness.




                                                   6
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 20 of 101 PageID 907



         5.      State all facts that refer or relate to the positions you held while employed with

  the Campaign, including, but not limited to, the dates of all employment applications You

  prepared and submitted, all interviews you attended, all duties and functions performed and the

  identity of each decision maker or person thereat, connected therewith, or who has knowledge

  thereof, the name, employer, business and residential addresses and business and residential

  telephone numbers of each such witness, and the name, employer, address and telephone number

  of each person.

         6.      State all facts that refer or relate to any job applications by You following Your

  separation from the Campaign, including, but not limited to, all employment applications You

  prepared and submitted to the White House, including without limitation, the identity of all

  Documents relating thereto and the identity(ies) of each person thereat, connected therewith, or

  who has knowledge thereof, the name, employer, business and residential addresses and business

  and residential telephone numbers of each such witness, and the name, employer, address and

  telephone number of each person whom You know, contacted, engaged with or responded to at

  each such prospective employer.

         7.      State all facts regarding Communications that You have had with any attorneys,

  other than your present counsel, from August 24, 2016 until the present relating to your

  Allegations herein against Defendants or either of them, including identifying with specificity

  each such Communication and the name, address and telephone number of each attorney.

         8.      State all facts regarding comparators alleged in the Complaint, including all

  names, positions held, dates of positions held, job duties and functions in all positions held, dates

  in each position, current employer, business and residential addresses and business and

  residential telephone numbers for each such person.



                                                   7
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 21 of 101 PageID 908



          9.      State all facts regarding Communications that You have had with any therapists

  from January 1, 2014 until the present, including identifying with specificity each such

  Communication, the name, address and telephone number of each therapist and the dates of all

  therapy sessions.

          10.     Identify all doctors, nurses, therapists and all other types of medical and/or health

  care professionals with whom You have communicated or consulted from January 1, 2016 until

  the present.

          11.     Identify all medications that You have consumed from August 1, 2016 until the

  present, including but not limited to all prescriptions and over-the-counter medicines,

  vitamins/supplements and products including aspirin, ibuprofen and acetaminophen, and

  including the date ranges and dosages which you consumed, were prescribed to consume and

  actually consumed of each such medication.

          12.     If Your response to each request for admission served concurrently with these

  interrogatories is not an unqualified admission then, for each, state all facts that refer to, relate to,

  support or negate Your response, including without limitation, the identity of all Documents

  relating thereto and the identity(ies) of each person thereat, connected therewith, or who has

  knowledge thereof, including without limitation the name, employer, business and residential

  addresses and business and residential telephone numbers of each such witness.



  Dated this 7th day of May, 2019.

                                       [Signature appears on next page]




                                                     8
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 22 of 101 PageID 909



                                     HARDER LLP


                                     /s/ Charles J. Harder
                                     Charles J. Harder
                                     CHarder@HarderLLP.com
                                     Admitted Pro Hac Vice
                                     132 S. Rodeo Drive, Fourth Floor
                                     Beverly Hills, CA 90212
                                     Telephone: (424) 203-1600
                                     Facsimile: (424) 203-1601

                                     Dawn Siler-Nixon
                                     Florida Bar No. 993360
                                     DSiler-Nixon@FordHarrison.com
                                     Tracey K. Jaensch
                                     Florida Bar No. 907057
                                     TJaensch@FordHarrison.com
                                     FORDHARRISON LLP
                                     101 E. Kennedy Blvd., Suite 900
                                     Tampa, Florida 33602
                                     Telephone: (813) 261-7800
                                     Facsimile: (813) 261-7899

                                     Attorneys for Defendants
                                     Donald J. Trump and
                                     Donald J. Trump for President, Inc.




                                        9
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 23 of 101 PageID 910



                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 7, 2019, I caused Defendant Donald J. Trump for

  President, Inc.’s First Set of Interrogatories to Plaintiff to be served on all counsel of record by

  email at the following addresses:

  Janet Varnell                                    Hassan A. Zavareei
  Varnell & Warwick, PA                            Katherine M. Aizpuru
  P.O. Box 1870                                    Rebecca Azhdam
  Lady Lakes, FL 32158-1870                        Tycko & Zavareei LLP
  jvarnell@varnellandwarwick.com                   1828 L Street NW, Suite 1000
  Attorney for Plaintiff                           Washington, D.C. 20036
                                                   hzavareei@tzlegal.com
                                                   kaizpuru@tzlegal.com
                                                   razhdam@tzlegal.com
                                                   Attorney for Plaintiff


  F. Paul Bland                                    Jennifer Bennett
  Karla Gilbride                                   Public Justice, P.C.
  Public Justice, P.C.                             475 14th Street, Suite 610
  1620 L Street NW, Suite 630                      Oakland, CA 94612
  Washington, DC 20036                             jbennett@publicjustice.net
  pbland@publicjustice.net                         Attorney for Plaintiff
  kgilbride@publicjustice.net
  Attorney for Plaintiff


                                                                            By: /s/ Steven Frackman




                                                  10
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 24 of 101 PageID 911




                       EXHIBIT C
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 25 of 101 PageID 912



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,
                                                            Case No. 8:19-cv-00475-WFJ-SPF
                           Plaintiff,
                  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

                           Defendant.

     PLAINTIFF’S RESPONSES AND OBJECTIONS TO DEFENDANT DONALD J.
   TRUMP FOR PRESIDENT, INC.’S FIRST SET OF REQUESTS FOR ADMISSION TO
                                PLAINTIFF

          Plaintiff Alva Johnson objects and responds to Defendant Donald J. Trump for President, Inc.’s

  First Set of Requests for Admission to Plaintiff, served May 7, 2019, as follows:

                                     PRELIMINARY STATEMENT

          1.      Plaintiff ’s investigation and development of all facts and circumstances relating to

  this action are ongoing. These responses and objections are made without prejudice to, and are not a

  waiver of, Plaintiff ’s right to rely on other facts or documents at trial.

          2.      By making the accompanying responses and objections to Requests for Admission

  propounded by the Donald J. Trump for President, Inc. (the “Campaign”), Plaintiff does not waive,

  and hereby expressly reserves, her right to assert any and all objections to the admissibility of such

  responses into evidence in this action, or in any other proceedings, on any and all grounds including

  but not limited to competency, relevance, materiality, and privilege. Plaintiff makes the responses

  and objections herein without in any way implying that she considers the Requests for Admission,
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 26 of 101 PageID 913



  and responses to the Requests for Admission, relevant or material to the subject matter of this

  action.

            3.     Plaintiff will provide information that is presently within her personal knowledge,

  possession, custody, or control. Her possession, custody, or control does not include information

  that is publicly available and does not include any constructive possession conferred by Plaintiff ’s

  right or power to compel the production of documents or information from third parties.

            4.     A response to a Request for Admission stating objections or indicating that

  documents may be produced shall not be deemed or construed to mean that there are, in fact,

  responsive documents or that Plaintiff acquiesces in the characterization of the conduct or activities

  described in the Request for Admission or the definitions and/or instructions to the Request for

  Admission.

            5.     “Trump” and “Defendant Trump” refer to Defendant Donald J. Trump.

            6.     These responses are made without prejudice to the attorney client privilege between

  Plaintiff and current counsel and may not be construed as a subject matter waiver.

                                            GENERAL OBJECTIONS

            The following objections are incorporated by reference into each of Plaintiff ’s specific

  responses below.

            1.     Plaintiff objects to the “Definitions,” “Instructions,” and to each discovery request

  to the extent they propose to impose any requirement or discovery obligation on Plaintiff greater

  than or different than those imposed by the Federal Rules of Civil Procedure and the applicable

  rules of this Court.

            2.     Plaintiff ’s discovery and investigation with respect to the issues in this case are

  ongoing. The following responses and objections are provided without prejudice to Plaintiff ’s right


                                                      −2−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 27 of 101 PageID 914



  to revise or supplement these responses and objections based on subsequent discovery or

  investigation.

          3.       Plaintiff objects to the Requests for Admission to the extent that they seek

  documents or information that is protected by the attorney-client privilege, constitutes attorney

  work product, was prepared in anticipation of litigation or for trial, or is otherwise privileged from

  discovery. Inadvertent disclosure of any privileged documents or information in response to the

  Requests for Admission shall not constitute a waiver of any applicable privilege.

          4.       Plaintiff objects to the Requests for Admission as premature (at this stage of the

  litigation) to the extent they involve opinions or contentions that relate to fact or the application of

  law to fact, to the extent they seek expert discovery, and to the extent that they call for documents

  or information that will be produced and/or discovered through upcoming discovery.

          5.       No response to a Request for Admission shall be deemed to constitute any

  agreement or concession that the subject matter of the Requests for Admission is relevant to this

  action, and all responses shall be made without waiving or intending to waive any objection,

  including but not limited to objections as to relevance, privilege, or admissibility.

          6.       Plaintiff objects to each Request for Admission to the extent that it is duplicative of

  another Request for Admission, or that it asks Plaintiff to provide information that has already been

  produced to Defendant. Plaintiff reserves the right to produce documents or information that may

  be responsive to multiple discovery requests only once.

          7.       Plaintiff objects to each Request for Admission to the extent that it asks Plaintiff to

  provide information that Defendant can know or which Defendant is responsible for knowing.




                                                     −3−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 28 of 101 PageID 915



          8.      Plaintiff objects to each Request for Admission to the extent that it calls for

  documents or information already within Defendant’s possession, custody, or control or publicly

  available and just as easily obtainable by Defendant as they are by Plaintiff.

          9.      Plaintiff objects to the Requests for Admission to the extent that they are vague,

  ambiguous, overly broad, unduly burdensome, and oppressive.

          10.     Plaintiff objects to the Requests for Admission to the extent that they seek

  information that is not reasonably calculated to lead to the discovery of admissible evidence and not

  reasonably limited in time period.

          11.     Plaintiff objects to the Requests for Admission to the extent they assume facts that

  are not in evidence. By responding to the Requests for Admission, Plaintiff does not admit,

  concede, or agree with any explicit or implicit assumption made in the Requests for Admission.

          12.     Plaintiff objects to the Requests for Admission to the extent that they seek to define

  terms and/or characterize the evidence in this matter, and to the extent that they contain terms or

  concepts that are vague, ambiguous, and/or otherwise unintelligible. To the extent that Plaintiff

  adopts any terms or characterizations used by Defendant in these Requests for Admission, such

  adoption is specifically limited solely to these responses.

          13.     Plaintiff objects to the Requests for Admission to the extent that they seek

  production of sensitive confidential personal information.

          14.     Plaintiff expressly incorporates each of these General Objections into each response

  below. No response shall be understood as, nor is it intended to be, a waiver of any General

  Objection or specific objection that may be separately stated in response to any Request for

  Admission.




                                                     −4−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 29 of 101 PageID 916



               RESPONSES AND OBJECTIONS TO REQUESTS FOR ADMISSION

  REQUEST FOR ADMISSION 1: Admit that You met Trump in person only twice.

  RESPONSE TO REQUEST FOR ADMISSION 1:

             Plaintiff denies Request for Admission (“RFA”) 1.

  REQUEST FOR ADMISSION 2: Admit that, the first time You met Trump, he did not touch

  You.

  RESPONSE TO REQUEST FOR ADMISSION 2:

             Plaintiff denies RFA 2.

  REQUEST FOR ADMISSION 3: Admit that Count I alleged in Your Complaint for battery is

  not based on anything that Trump did the first time You met him.

  RESPONSE TO REQUEST FOR ADMISSION 3:

             Plaintiff specifically objects to RFA 3 because it calls for a legal conclusion. Plaintiff further

  objects to RFA 3 because the phrase “anything that Trump did” is impermissibly vague.

             Subject to and notwithstanding the foregoing objections, Plaintiff denies RFA 3.

  REQUEST FOR ADMISSION 4: Admit that the second time You met Trump was on August 24,

  2016 at a Campaign event in Tampa, Florida as alleged in Paragraphs 56 through 70 of Your

  Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 4:

             Plaintiff denies RFA 4.

  REQUEST FOR ADMISSION 5: Admit that Count I alleged in Your Complaint for battery is

  based entirely on Trump’s alleged actions on August 24, 2016 at a Campaign event in Tampa,

  Florida.




                                                        −5−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 30 of 101 PageID 917



  RESPONSE TO REQUEST FOR ADMISSION 5: Plaintiff specifically objects to RFA 5

  because it calls for a legal conclusion. Plaintiff further objects to RFA 5 because the phrase “based

  entirely” is impermissibly vague and ambiguous.

         Subject to and notwithstanding the foregoing objections, Plaintiff denies RFA 5.

  REQUEST FOR ADMISSION 6: Admit that Trump only ever touched You once, i.e., on August

  24, 2016 at a Campaign event in Tampa, Florida.

  RESPONSE TO REQUEST FOR ADMISSION 6:

         Plaintiff denies RFA 6.

  REQUEST FOR ADMISSION 7: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, “Defendant Trump grasped [Your] hand and did not let go,” as alleged in Paragraph

  63 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 7:

         Plaintiff admits RFA 7.

  REQUEST FOR ADMISSION 8: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, Trump said “he knew [You] had been on the road for a long time and that [You]

  had been doing a great job,” as alleged in Paragraph 63 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 8:

         Plaintiff admits RFA 8.

  REQUEST FOR ADMISSION 9: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, Trump said “that he would not forget about [You,] and that he was going to take

  care of [You]” as alleged in Paragraph 63 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 9:

         Plaintiff admits RFA 9.


                                                    −6−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 31 of 101 PageID 918



  REQUEST FOR ADMISSION 10: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, “[a]s Defendant Trump spoke, he tightened his grip on [Your] hand and leaned

  toward [You],” as alleged in paragraph 64 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 10:

         Plaintiff admits RFA 10.

  REQUEST FOR ADMISSION 11: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, Trump “moved close enough that [You] could feel his breath on [Your] skin,” as

  alleged in Paragraph 64 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 11:

         Plaintiff admits RFA 11.

  REQUEST FOR ADMISSION 12: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, You “suddenly realized that Defendant Trump was trying to kiss [You] on the

  mouth,” as alleged in Paragraph 65 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 12:

         Plaintiff admits RFA 12.

  REQUEST FOR ADMISSION 13: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, You “attempted to avoid [Trump kissing You on the mouth] by turning [Your] head

  to the right,” as alleged in Paragraph 65 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 13:

         Plaintiff admits RFA 13.

  REQUEST FOR ADMISSION 14: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, “Defendant Trump kissed [You] anyway, and the kiss landed on the corner of

  [Your] mouth,” as alleged in Paragraph 65 of Your Complaint.


                                                  −7−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 32 of 101 PageID 919



  RESPONSE TO REQUEST FOR ADMISSION 14:

         Plaintiff admits RFA 14.

  REQUEST FOR ADMISSION 15: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, “Defendant Trump’s kiss on [Your] mouth was intentional . . . deliberate and

  required intention,” as alleged in Paragraph 66 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 15:

         Plaintiff specifically objects to RFA 15 because it calls for a legal conclusion.

         Subject to and notwithstanding the foregoing objections, Plaintiff admits that Defendant has

  accurately quoted Paragraph 66 of the Complaint and further admits that it is her belief, based on

  Defendant Trump’s actions, including that Defendant Trump navigated around the bill of her

  baseball cap, together with his admissions of sexual predation, and the accounts of other victims,

  that Defendant Trump acted deliberately and intentionally when he kissed her on the mouth at an

  August 24, 2016 Campaign event in Tampa, Florida.

  REQUEST FOR ADMISSION 16: Admit that, during the August 24, 2016 Campaign event in

  Tampa, Florida, Trump engaged in “predatory” behavior and “sexually predatory conduct” towards

  You, as alleged repeatedly in your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 16:

         Plaintiff admits RFA 16.

  REQUEST FOR ADMISSION 17: Admit that the attorney discussed in Paragraphs 83-87 and

  90-94 of Your Complaint is Adam Horowitz.

  RESPONSE TO REQUEST FOR ADMISSION 17:

         Plaintiff admits RFA 17.




                                                   −8−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 33 of 101 PageID 920



  REQUEST FOR ADMISSION 18: Admit that, while employed by the Campaign, you were

  “forcibly kissed by the President himself during a campaign rally in Florida in front of several other

  people,” as alleged in a Public Justice press release.

  RESPONSE TO REQUEST FOR ADMISSION 18:

          Plaintiff specifically objects to RFA 18 because it is vague as to the press release in question.

  Plaintiff further objects to RFA 18 because it assumes facts not in evidence.

          Subject to and notwithstanding the foregoing objections, Plaintiff admits that she was

  forcibly kissed by Trump during a campaign event in Florida, as alleged in the Complaint. Plaintiff

  further admits that Trump is currently the President of the United States. Plaintiff further admits

  that Defendant has accurately quoted from a case brief available on the Public Justice website.

  Plaintiff otherwise denies RFA 18 as written.

  REQUEST FOR ADMISSION 19: Admit that, “[a]fter the kiss in October 2016, which was

  around the same time as the release of the recording of Trump discussing inappropriate and

  predatory treatment towards women with Billy Bush in 2005, [You] left the Campaign, traumatized,”

  as alleged in a Public Justice press release.

  RESPONSE TO REQUEST FOR ADMISSION 19:

          Plaintiff specifically objects to RFA 19 because it is vague as to the press release in question.

  Plaintiff further objects to RFA 19 because it assumes facts not in evidence.

          Subject to and notwithstanding the foregoing objections, Plaintiff admits that Defendant has

  accurately quoted from a case brief formerly available on the Public Justice website. Plaintiff further

  admits that the release of the recording of Trump discussing inappropriate and predatory treatment

  towards women with Billy Bush in 2005 occurred in October 2016. Plaintiff further admits that she




                                                     −9−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 34 of 101 PageID 921



  left the Campaign, traumatized, in October 2016, after Trump forcibly kissed her at a Campaign

  event on August 24, 2016. Plaintiff otherwise denies RFA 19 as written.

  REQUEST FOR ADMISSION 20: Admit that You were subjected to “touching and kissing at

  the hands of President Trump,” as alleged in a Public Justice press release.

  RESPONSE TO REQUEST FOR ADMISSION 20:

          Plaintiff specifically objects to RFA 20 because it is vague as to the press release in question.

          Subject to and notwithstanding the foregoing objections, Plaintiff admits that Defendant has

  accurately quoted from a case brief available on the Public Justice website. Plaintiff further admits

  that she was subjected to touching and kissing at the hands of Trump on August 24, 2016. Plaintiff

  further admits that Trump is currently President of the United States. Plaintiff otherwise denies

  RFA 20 as written.

  REQUEST FOR ADMISSION 21: Admit that You stated, “this predatory behavior should not

  be minimized, especially when committed by the most powerful man in the world,” referring to

  Trump, as reported in a Public Justice press release.

  RESPONSE TO REQUEST FOR ADMISSION 21:

          Plaintiff specifically objects to RFA 21 because it is vague as to the press release in question.

          Subject to and notwithstanding the foregoing objections, Plaintiff admits RFA 21.

  REQUEST FOR ADMISSION 22: Admit that You sought a position with the White House after

  Trump won the general presidential election.

  RESPONSE TO REQUEST FOR ADMISSION 22:

          Plaintiff specifically objects to RFA 22 because the information that it seeks is not relevant

  to Plaintiff ’s claims for battery, unequal pay based on sex, or unequal pay based on race. Whether

  Plaintiff applied to jobs with organizations other than the Campaign after leaving the Campaign is


                                                   −10−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 35 of 101 PageID 922



  not relevant to whether the Campaign underpaid her relative to white and/or male staffers

  performing the same or substantially the same work. Whether Plaintiff applied to jobs with

  organizations other than the Campaign after leaving the Campaign is not relevant to whether

  Defendant Trump forcibly kissed her.

  REQUEST FOR ADMISSION 23: Admit that You sought a position with the United States

  Embassy in Portugal.

  RESPONSE TO REQUEST FOR ADMISSION 23:

         Plaintiff specifically objects to RFA 23 because the information that it seeks is not relevant

  to Plaintiff ’s claims for battery, unequal pay based on sex, or unequal pay based on race. Whether

  Plaintiff applied to jobs with organizations other than the Campaign after leaving the Campaign is

  not relevant to whether the Campaign underpaid her relative to white and/or male staffers

  performing the same or substantially the same work. Whether Plaintiff applied to jobs with

  organizations other than the Campaign after leaving the Campaign is not relevant to whether

  Defendant Trump forcibly kissed her.

  REQUEST FOR ADMISSION 24: Admit that, during Your tenure as Director of Outreach and

  Coalitions for the Campaign, You were “in charge of building volunteer capacity in North

  Alabama,” as alleged in Paragraph 32 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 24:

         Plaintiff admits that in addition to her other duties as Director of Outreach and Coalitions,

  she was in charge of building volunteer capacity in North Alabama.

  REQUEST FOR ADMISSION 25: Admit that Your “skills shined most brightly” when You

  helped organize Campaign rallies, as alleged in Paragraph 33 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 25:


                                                  −11−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 36 of 101 PageID 923



          Plaintiff admits that her skills shined most brightly when she helped organize Campaign

  rallies, which were a critical part of the Campaign’s success in the primary and general elections, as

  alleged in Paragraph 33 of the Complaint.

  REQUEST FOR ADMISSION 26: Admit that You worked as Director of Outreach and

  Coalitions for the Campaign only from January 2016 until the Alabama Primary, on March 1, 2016.

  RESPONSE TO REQUEST FOR ADMISSION 26:

          Plaintiff objects to RFA 26 because “only” is impermissibly vague and ambiguous.

          Subject to and notwithstanding the foregoing objections, Plaintiff admits that she worked as

  Director of Outreach and Coalitions for the Campaign from January 2016 through March 1, 2016,

  but otherwise denies that she worked as Director of Outreach and Coalitions for the Campaign

  “only” from January 2016 until the Alabama Primary, on March 1, 2016.

  REQUEST FOR ADMISSION 27: Admit that, during Your role as part of the National Strike

  Team, You were the primary point of contact for campaign accessories that came in from out of

  state, as alleged in Paragraph 43 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 27:

          Plaintiff denies RFA 27.

  REQUEST FOR ADMISSION 28: Admit that, during Your role as part of the National Strike

  Team, You set yourself apart from other Campaign employees by seeking out communities of color

  wherever You traveled as alleged in Paragraph 45 of Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 28:

          Plaintiff denies RFA 28.




                                                   −12−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 37 of 101 PageID 924



  REQUEST FOR ADMISSION 29: Admit that Your most important responsibility as a member

  of the Campaign’s Florida operations was managing the Trump RVs, as alleged in Paragraph 51 of

  Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 29:

         Plaintiff admits RFA 29.

  REQUEST FOR ADMISSION 30: Admit that You were the Campaign employee primarily

  responsible for selecting the vendor who provided the RVs, as alleged in Paragraph 52 of Your

  Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 30:

         Plaintiff denies RFA 30.

  REQUEST FOR ADMISSION 31: Admit that You were the Campaign employee primarily

  responsible for hiring drivers and operators of the RVs, as alleged in Paragraph 52 of Your

  Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 31:

         Plaintiff denies RFA 31.

  REQUEST FOR ADMISSION 32: Admit that You were the Campaign employee primarily

  responsible for identifying events at which the RVs would appear, as alleged in Paragraph 52 of

  Your Complaint.

  RESPONSE TO REQUEST FOR ADMISSION 32:

         Plaintiff denies RFA 32.

  REQUEST FOR ADMISSION 33: Admit that You were the Campaign employee primarily

  responsible for arranging for the RVs to visit remote areas of Florida, as alleged in Paragraph 53 of

  Your Complaint.


                                                  −13−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 38 of 101 PageID 925



  RESPONSE TO REQUEST FOR ADMISSION 33:

          Plaintiff denies RFA 33.

  REQUEST FOR ADMISSION 34: Admit that, during Your time on the National Strike Team,

  the Campaign paid for Your travel, meals, and lodging, in addition to paying your wages.

  RESPONSE TO REQUEST FOR ADMISSION 34:

          Plaintiff specifically objects to RFA 34 because it is impermissibly vague and ambiguous.

  Plaintiff further objects to RFA 34 as compound because it refers to travel, meals, and lodging, and

  does not specify which travel, meals, and lodging it is referring to.

  REQUEST FOR ADMISSION 35: Admit that, during Your time working for the Campaign in

  Florida, the Campaign paid for Your travel, meals and lodging, in addition to paying your wages.

  RESPONSE TO REQUEST FOR ADMISSION 35:

          Plaintiff specifically objects to RFA 35 because it is impermissibly vague and ambiguous.

  Plaintiff further objects to RFA 35 as compound because it refers to travel, meals, and lodging, and

  does not specify which travel, meals, and lodging it is referring to.

  REQUEST FOR ADMISSION 36: Admit that You accepted employment with the Campaign

  voluntarily.

  RESPONSE TO REQUEST FOR ADMISSION 36:

          Plaintiff specifically objects to RFA 36 as impermissibly vague and ambiguous.

  REQUEST FOR ADMISSION 37: Admit that, during Your employment with the Campaign, the

  Campaign paid You wages on a periodic basis, and that You were aware of the amount of wages You

  were receiving.




                                                    −14−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 39 of 101 PageID 926



  RESPONSE TO REQUEST FOR ADMISSION 37:

          Plaintiff specifically objects to RFA 37 as it calls for a legal conclusion. Plaintiff further objects

  to RFA 37 because it is compound and because it is vague and ambiguous.

  REQUEST FOR ADMISSION 38: Admit that, according to the United States Census Bureau,

  Alabama had the fifth lowest median household income among the 50 states during 2016.

  RESPONSE TO REQUEST FOR ADMISSION 38:

          Plaintiff specifically objects to RFA 38 because it seeks information that is not relevant to any of

  Plaintiff ’s claims in this case. Alabama’s median income is not relevant to whether Trump committed the

  tort of battery against Plaintiff or whether the Campaign underpaid Plaintiff relative to white employees

  and male employees. Plaintiff further objects to this Request because it seeks information outside

  Plaintiff ’s knowledge, possession, custody, or control, and which is equally accessible to Defendant

  because it is in the possession, custody, or control of a third party.




  Date: June 6, 2019                                Respectfully submitted,

                                                     /s/ Hassan A. Zavareei
                                                    Hassan A. Zavareei (pro hac vice)
                                                    Katherine M. Aizpuru (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
                                                    1828 L Street, N.W., Suite 1000
                                                    Washington, D.C. 20036
                                                    Telephone: 202-973-0900
                                                    Facsimile: 202-973-0950
                                                    hzavareei@tzlegal.com
                                                    kaizpuru@tzlegal.com

                                                    Tanya S. Koshy (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
                                                    1970 Broadway, Suite 1070
                                                    Oakland, CA 94612
                                                    P: (510) 250-3298

                                                     −15−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 40 of 101 PageID 927



                                     F: (202) 973-0950
                                     tkoshy@tzlegal.com

                                     Janet Varnell (Fla. Bar No. 71072)
                                     Brian W. Warwick, (Fla. Bar No. 0605573)
                                     VARNELL & WARWICK, PA
                                     P.O. Box 1870
                                     Lady Lake, FL 32158-1870
                                     P: 352-753-8600
                                     F: 352-503-3301
                                     jvarnell@varnellandwarwick.com
                                     bwarwick@varnellandwarwick.com

                                     F. Paul Bland (pro hac vice)
                                     Karla Gilbride (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     1620 L Street NW, Suite 630
                                     Washington, DC 20036
                                     (202) 797-8600

                                     Jennifer Bennett (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     475 14th Street, Suite 610
                                     Oakland, CA 94612
                                     (510) 622-8150

                                     Counsel for Plaintiff




                                      −16−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 41 of 101 PageID 928



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 6, 2019, the foregoing document was served, with the

  consent of all parties, by electronic mail on counsel of record for Defendants.

                                                 /s/ Hassan A. Zavareei
                                                 Hassan A. Zavareei




                                                  −17−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 42 of 101 PageID 929




                       EXHIBIT D
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 43 of 101 PageID 930



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,
                                                            Case No. 8:19-cv-00475-WFJ-SPF
                           Plaintiff,
                  v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

                           Defendant.

      PLAINTIFF’S RESPONSES AND OBJECTIONS TO DEFENDANT DONALD J.
       TRUMP FOR PRESIDENT, INC.’S FIRST SET OF INTERROGATORIES TO
                                PLAINTIFF

          Plaintiff Alva Johnson objects and responds to Defendant Donald J. Trump for President, Inc.’s

  First Set of Interrogatories, served May 7, 2019, as follows:

                                     PRELIMINARY STATEMENT

          1.      Plaintiff ’s investigation and development of all facts and circumstances relating to

  this action are ongoing. These responses and objections are made without prejudice to, and are not a

  waiver of, Plaintiff ’s right to rely on other facts or documents at trial.

          2.      By making the accompanying responses and objections to Interrogatories

  propounded by the Defendant Donald J. Trump for President, Inc. (the “Campaign”) and/or

  Defendant Donald J. Trump (“Defendant Trump”) (collectively, “Defendants”), Plaintiff does not

  waive, and hereby expressly reserves, her right to assert any and all objections to the admissibility of

  such responses into evidence in this action, or in any other proceedings, on any and all grounds

  including but not limited to competency, relevance, materiality, and privilege. Plaintiff makes the
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 44 of 101 PageID 931



  responses and objections herein without in any way implying that she considers the Interrogatories,

  and responses to the Interrogatories, relevant or material to the subject matter of this action.

          3.       Plaintiff will provide information that is presently within her personal knowledge,

  possession, custody, or control. Her possession, custody, or control does not include information

  that is publicly available and does not include any constructive possession conferred by Plaintiff ’s

  right or power to compel the production of documents or information from third parties.

          4.       A response to an Interrogatory stating objections or indicating that documents may

  be produced shall not be deemed or construed to mean that there are, in fact, responsive

  documents, or that Plaintiff acquiesces in the characterization of the conduct or activities described

  in the Interrogatory or the definitions and/or instructions to the Interrogatory.

          5.       These responses are made without prejudice to the attorney client privilege between

  Plaintiff and current counsel and may not be construed as a subject matter waiver.

                                        GENERAL OBJECTIONS

          The following objections are incorporated by reference into each of Plaintiff ’s specific

  responses below.

          1.       Plaintiff objects to the “Definitions,” “Instructions,” and to each Interrogatory to

  the extent that they propose to impose any requirement or discovery obligation on Plaintiff greater

  than or different than those imposed by the Federal Rules of Civil Procedure and the applicable

  rules of this Court.

          2.       Plaintiff ’s discovery and investigation with respect to the issues in this case are

  ongoing. The following responses and objections are provided without prejudice to Plaintiff ’s right

  to revise or supplement these responses and objections based on subsequent discovery or

  investigation.


                                                      −2−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 45 of 101 PageID 932



          3.      Plaintiff objects to the Interrogatories to the extent that they seek documents or

  information that is protected by the attorney-client privilege, constitute attorney work product, were

  prepared in anticipation of litigation or for trial, or are otherwise privileged from discovery.

  Inadvertent disclosure of any privileged documents or information in response to the

  Interrogatories shall not constitute a waiver of any applicable privilege.

          4.      Plaintiff objects to the Interrogatories as premature (at this stage of the litigation) to

  the extent that they involve opinions or contentions that relate to fact, or the application of law to

  fact, and to the extent that they call for documents or information that will be produced and/or

  discovered through upcoming discovery.

          5.      No response to an Interrogatory shall be deemed to constitute any agreement or

  concession that the subject matter of the Interrogatory is relevant to this action, and all responses

  shall be made without waiving or intending to waive any objection, including but not limited to

  objections as to relevance, privilege, or admissibility.

          6.      Plaintiff objects to each Interrogatory to the extent that it is duplicative of other

  Interrogatories or asks Plaintiff to provide information that has already been produced to

  Defendant. Plaintiff reserves the right to produce documents or information that may be responsive

  to multiple discovery requests, including Interrogatories, only once.

          7.      Plaintiff objects to each Interrogatory to the extent that it asks Plaintiff to provide

  information that Defendant can know or which Defendant is responsible for knowing.

          8.      Plaintiff objects to each Interrogatory to the extent that it calls for documents or

  information already within in Defendant’s possession, custody, or control or publicly available and

  just as easily obtainable by Defendant as they are by Plaintiff.




                                                     −3−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 46 of 101 PageID 933



          9.        Plaintiff objects to the Interrogatories to the extent that they are vague, ambiguous,

  overly broad, unduly burdensome, and oppressive.

          10.       Plaintiff objects to the Interrogatories to the extent that they seek information that is

  not reasonably calculated to lead to the discovery of admissible evidence and not reasonably limited

  in time period.

          11.       Plaintiff objects to the Interrogatories to the extent that they assume facts that are

  not in evidence. By responding to these Interrogatories, Plaintiff does not admit, concede, or agree

  with any explicit or implicit assumption made in the Interrogatories.

          12.       Plaintiff objects to the Interrogatories to the extent that they seek to define terms

  and/or characterize the evidence in this matter, and to the extent that they contain terms or

  concepts that are vague, ambiguous, and/or otherwise unintelligible. To the extent that Plaintiff

  adopts any terms or characterizations used by Defendant in these Interrogatories, such adoption is

  specifically limited solely to these responses.

          13.       Plaintiff objects to the Interrogatories to the extent that they seek disclosure of “all

  facts” on the grounds that such Interrogatory is premature, overly broad, impermissibly vague, and

  unduly burdensome.

          14.       Plaintiff objects to the Interrogatories to the extent that they seek production of

  sensitive confidential personal information.

          15.       Plaintiff expressly incorporates each of these General Objections into each response

  below. No response shall be understood as, nor is it intended to be, a waiver to any General

  Objection or specific objection that may be separately stated in response to any Interrogatory.




                                                      −4−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 47 of 101 PageID 934



                  RESPONSES AND OBJECTIONS TO INTERROGATORIES

  INTERROGATORY NO. 1: State all facts that refer to, relate to, support or negate Count I

  alleged in Your Complaint for battery, including without limitation, the identity of all

  Documents relating thereto and the identity(ies) of each person thereat, connected

  therewith, or who has knowledge thereof, including without limitation the name, employer,

  business, and residential addresses and business and residential telephone numbers of each

  such witness.

  RESPONSE TO INTERROGATORY NO. 1:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory to the

  extent that it calls for information that is equally available to Defendants or is exclusively within

  Defendants’ possession, custody, or control, such as the identities and contact information of

  Campaign volunteers, security personnel, and/or guests of Defendant Trump or the Campaign who

  have knowledge of the facts and circumstances of Defendant Trump’s forced kiss; and the

  identity(ies) of documents exclusively within the possession, custody, and/or control of the

  Campaign or Defendant Trump. Plaintiff further objects that a request seeking “all facts” is facially

  overbroad and unduly burdensome, as requiring each and every fact demands a laborious and time-

  consuming analysis, search, and description of incidental, secondary, and perhaps irrelevant or trivial

  details. Plaintiff further objects that a request for an all-encompassing and detailed narrative of her

  entire case, including the identity of every witness and document supporting each described fact, is

  unduly burdensome and oppressive. Such requests, which indiscriminately sweep an entire pleading

  and require the responding party to provide a running narrative or description of the entire case, are

  inherently improper and an abuse of the discovery process. Requiring complete, all-inclusive

  responses to such an interrogatory would require an unreasonable expense of time and energy, and


                                                     −5−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 48 of 101 PageID 935



  perhaps money. It would require Plaintiff to compose a narrative containing, in addition to work

  product and interpretation, essentially all facts in dispute, including those as yet unknown to

  Plaintiff, and all possible combinations of all factual positions. This is not an appropriate

  interrogatory because answering requires the performance of an impossibility. This interrogatory is

  not even a question. Rather, Defendants are seeking, through preliminary discovery, to require

  Plaintiff to try the case on paper before discovery has begun. Plaintiff further objects that an

  interrogatory seeking “all facts” is impermissibly vague in that it does not specify what facts or

  information the interrogatory is seeking. Interrogatories that ask in an undifferentiated way for “all”

  facts are not only unduly broad, but also so vague as to be incomprehensible. This Interrogatory is

  loaded with multiple words of legal significance, all subject to interpretation, and Plaintiff cannot be

  fairly expected to answer it. Plaintiff further objects to this Interrogatory to the extent that it seeks

  disclosure of attorney-client privilege or attorney work product. This Interrogatory seeks to invade

  counsel’s work product privilege in that it calls for a written analysis of the facts and the application

  of the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer at trial,

  seeks Plaintiff ’s interpretation of the facts, and otherwise seeks to obtain information through

  counsel’s mental impressions, conclusions, opinions, or legal theories. Plaintiff objects to this

  Interrogatory to the extent that responding would breach the marital communications privilege or

  any other spousal privilege. Plaintiff further objects to this Interrogatory to the extent that it seeks

  expert analysis because such a request is premature. Plaintiff will provide any expert testimony in

  due course and pursuant to the schedule set by the Court. Plaintiff further objects to this

  Interrogatory to the extent that it seeks facts outside her personal knowledge.

          Because this Interrogatory is improper, Plaintiff will not respond to this Interrogatory.




                                                      −6−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 49 of 101 PageID 936



  INTERROGATORY NO. 2: State all facts that refer to, relate to, support, or negate Count

  II alleged in Your Complaint for unequal pay based on gender, including without limitation,

  the identity of all documents relating thereto and the identity(ies) of each person thereat,

  connected therewith, or who has knowledge thereof, including without limitation the name,

  employer, business, and residential addresses and business address and business and

  residential telephone numbers of each such witness.

  RESPONSE TO INTERROGATORY NO. 2:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory to the

  extent that it calls for information that is equally available to Defendants or is exclusively within

  Defendants’ possession, custody, or control, such as publicly available payroll data; payroll data that

  is exclusively within Defendants’ possession, custody, and control; and information about Campaign

  staff members’ duties, responsibilities, and background that is not presently within Plaintiff ’s

  possession but is within Defendant’s possession. Plaintiff further objects that a request seeking “all

  facts” is facially overbroad and unduly burdensome, as requiring each and every fact demands a

  laborious and time-consuming analysis, search, and description of incidental, secondary, and perhaps

  irrelevant or trivial details. Plaintiff further objects that a request for an all-encompassing and

  detailed narrative of her entire case, including the identity of every witness and document

  supporting each described fact, is unduly burdensome and oppressive. Such requests, which

  indiscriminately sweep an entire pleading and require the responding party to provide a running

  narrative or description of the entire case, are inherently improper and an abuse of the discovery

  process. Requiring complete, all-inclusive responses to such an interrogatory would require an

  unreasonable expense of time and energy, and perhaps money. It would require Plaintiff to

  compose a narrative containing, in addition to work product and interpretation, essentially all facts


                                                     −7−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 50 of 101 PageID 937



  in dispute, including those as yet unknown to Plaintiff, and all possible combinations of all factual

  positions. This is not an appropriate interrogatory because answering requires the performance of

  an impossibility. This interrogatory is not even a question. Rather, Defendants are seeking, through

  preliminary discovery, to require Plaintiff to try the case on paper before discovery has begun.

  Plaintiff further objects that an interrogatory seeking “all facts” is impermissibly vague in that it

  does not specify what facts or information the interrogatory is seeking. Interrogatories that ask in an

  undifferentiated way for “all” facts are not only unduly broad, but also so vague as to be

  incomprehensible. This Interrogatory is loaded with multiple words of legal significance, all subject

  to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff further objects to this

  Interrogatory to the extent that it seeks disclosure of attorney-client privilege or attorney work

  product. This Interrogatory seeks to invade counsel’s work product privilege in that it calls for a

  written analysis of the facts and the application of the law to the facts, seeks to ascertain all acts or

  other data that Plaintiff intends to offer at trial, seeks Plaintiff ’s interpretation of the facts, and

  otherwise seeks to obtain information through counsel’s mental impressions, conclusions, opinions,

  or legal theories. Plaintiff objects to this Interrogatory to the extent that responding would breach

  the marital communications privilege or any other spousal privilege. Plaintiff further objects to this

  Interrogatory to the extent that it seeks expert analysis because such a request is premature. Plaintiff

  will provide any expert testimony in due course and pursuant to the schedule set by the Court.

  Plaintiff further objects to this Interrogatory as unduly burdensome because it is duplicative of

  information set forth in response to other Interrogatories, and seeks information already produced

  in this case. Plaintiff further objects to this Interrogatory to the extent that it seeks facts outside her

  personal knowledge.

          Because this Interrogatory is improper, Plaintiff will not respond to it.


                                                      −8−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 51 of 101 PageID 938



  INTERROGATORY NO. 3: State all facts that refer to, relate to, support, or negate Count

  III alleged in Your Complaint for unequal pay based on race, including without limitation,

  the identity of all documents relating thereto and the identity(ies) of each person thereat,

  connected therewith, or who has knowledge thereof, including without limitation the name,

  employer, business, and residential addresses and business address and business and

  residential telephone numbers of each such witness.

  RESPONSE TO INTERROGATORY NO. 3:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory to the

  extent that it calls for information that is equally available to Defendants or is exclusively within

  Defendants’ possession, custody, or control, such as publicly available payroll data; payroll data that

  is exclusively within Defendants’ possession, custody, and control; and information about Campaign

  staff members’ duties, responsibilities, and background that is not presently within Plaintiff ’s

  possession but is within Defendants’ possession. Plaintiff further objects that a request seeking “all

  facts” is facially overbroad and unduly burdensome, as requiring each and every fact demands a

  laborious and time-consuming analysis, search, and description of incidental, secondary, and perhaps

  irrelevant or trivial details. Plaintiff further objects that a request for an all-encompassing and

  detailed narrative of her entire case, including the identity of every witness and document

  supporting each described fact, is unduly burdensome and oppressive. Such requests, which

  indiscriminately sweep an entire pleading and require the responding party to provide a running

  narrative or description of the entire case, are inherently improper and an abuse of the discovery

  process. Requiring complete, all-inclusive responses to such an interrogatory would require an

  unreasonable expense of time and energy, and perhaps money. It would require Plaintiff to

  compose a narrative containing, in addition to work product and interpretation, essentially all facts


                                                     −9−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 52 of 101 PageID 939



  in dispute, including those as yet unknown to Plaintiff, and all possible combinations of all factual

  positions. This is not an appropriate interrogatory because answering requires the performance of

  an impossibility. This interrogatory is not even a question. Rather, Defendants are seeking, through

  preliminary discovery, to require Plaintiff to try the case on paper before discovery has begun.

  Plaintiff further objects that an interrogatory seeking “all facts” is impermissibly vague in that it

  does not specify what facts or information the interrogatory is seeking. Interrogatories that ask in an

  undifferentiated way for “all” facts are not only unduly broad, but also so vague as to be

  incomprehensible. This Interrogatory is loaded with multiple words of legal significance, all subject

  to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff further objects to

  this Interrogatory to the extent that it seeks disclosure of attorney-client privilege or attorney work

  product. This Interrogatory seeks to invade counsel’s work product privilege in that it calls for a

  written analysis of the facts and the application of the law to the facts, seeks to ascertain all acts or

  other data that Plaintiff intends to offer at trial, seeks Plaintiff ’s interpretation of the facts, and

  otherwise seeks to obtain information through counsel’s mental impressions, conclusions, opinions,

  or legal theories. Plaintiff objects to this Interrogatory to the extent that responding would breach

  the marital communications privilege or any other spousal privilege. Plaintiff further objects to this

  Interrogatory to the extent that it seeks expert analysis because such a request is premature. Plaintiff

  will provide any expert testimony in due course and pursuant to the schedule set by the Court.

  Plaintiff further objects to this Interrogatory as unduly burdensome because it is duplicative of

  information set forth in response to other Interrogatories, and seeks information already produced

  in this case. Plaintiff further objects to this Interrogatory to the extent that it seeks facts outside her

  personal knowledge.

          Because this Interrogatory is improper, Plaintiff will not respond to it.


                                                      −10−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 53 of 101 PageID 940



  INTERROGATORY NO. 4: State all facts that refer to, relate to, support, or negate Your

  collective action allegations in Paragraphs 120 through 127 of the Complaint, including

  without limitation, the identity of all Documents relating thereto and the identity(ies) of

  each person thereat, connected therewith, or who has knowledge thereof, including without

  limitation the name, employer, business, and residential address and business and

  residential telephone number of each such witness.

  RESPONSE TO INTERROGATORY NO. 4:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory to the

  extent that it calls for information that is equally available to Defendants or is exclusively within

  Defendants’ possession, custody, or control, such as publicly available payroll data; payroll data that

  is exclusively within Defendants’ possession, custody, and control; and information about Campaign

  staff members’ duties, responsibilities, and background that is not presently within Plaintiff ’s

  possession but is within Defendants’ possession. Plaintiff further objects that a request seeking “all

  facts” is facially overbroad and unduly burdensome, as requiring each and every fact demands a

  laborious and time-consuming analysis, search, and description of incidental, secondary, and perhaps

  irrelevant or trivial details. Plaintiff further objects that a request for an all-encompassing and

  detailed narrative of her entire case, including the identity of every witness and document

  supporting each described fact, is unduly burdensome and oppressive. Such requests, which

  indiscriminately sweep an entire pleading and require the responding party to provide a running

  narrative or description of the entire case, are inherently improper and an abuse of the discovery

  process. Requiring complete, all-inclusive responses to such an interrogatory would require an

  unreasonable expense of time and energy, and perhaps money. It would require Plaintiff to

  compose a narrative containing, in addition to work product and interpretation, essentially all facts


                                                    −11−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 54 of 101 PageID 941



  in dispute, including those as yet unknown to Plaintiff, and all possible combinations of all factual

  positions. This is not an appropriate interrogatory because answering requires the performance of

  an impossibility. This interrogatory is not even a question. Rather, Defendants are seeking, through

  preliminary discovery, to require Plaintiff to try the case on paper before discovery has begun.

  Plaintiff further objects that an interrogatory seeking “all facts” is impermissibly vague in that it

  does not specify what facts or information the interrogatory is seeking. Interrogatories that ask in an

  undifferentiated way for “all” facts are not only unduly broad, but also so vague as to be

  incomprehensible. This Interrogatory is loaded with multiple words of legal significance, all subject

  to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff further objects to this

  Interrogatory to the extent that it seeks disclosure of attorney-client privilege or attorney work

  product. Plaintiff objects to this Interrogatory to the extent that responding would breach the

  marital communications privilege or any other spousal privilege. This Interrogatory seeks to invade

  counsel’s work product privilege in that it calls for a written analysis of the facts and the application

  of the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer at trial,

  seeks Plaintiff ’s interpretation of the facts, and otherwise seeks to obtain information through

  counsel’s mental impressions, conclusions, opinions, or legal theories. Plaintiff further objects to this

  Interrogatory to the extent that it seeks expert analysis because such a request is premature. Plaintiff

  will provide any expert testimony in due course and pursuant to the schedule set by the Court.

  Plaintiff further objects to this Interrogatory as unduly burdensome because it is duplicative of

  information set forth in response to other Interrogatories and discovery requests. Plaintiff further

  objects to this Interrogatory to the extent that it seeks facts outside her personal knowledge.

          Because this Interrogatory is improper, Plaintiff will not respond to it.




                                                      −12−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 55 of 101 PageID 942



  INTERROGATORY NO. 5: State all facts that refer or relate to the positions you held while

  employed with the Campaign, including, but not limited to, the dates of all employment

  applications You prepared and submitted, all interviews you attended, all duties and

  functions performed and the identity of each decision maker or person thereat, connected

  therewith, or who has knowledge thereof, the name, employer, business and residential

  addresses and business and residential telephone numbers of each such witness, and the

  name, employer, address, and telephone number of each person.

  RESPONSE TO INTERROGATORY NO. 5:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory to the

  extent that it calls for information that is equally available to Defendants or is exclusively within

  Defendants’ possession, custody, or control, such as publicly available payroll data; payroll data that

  is exclusively within Defendants’ possession, custody, and control; and information about Campaign

  staff members’ duties, responsibilities, and background that is not presently within Plaintiff ’s

  possession but is within Defendants’ possession. Plaintiff further objects that a request seeking “all

  facts” is facially overbroad and unduly burdensome, as requiring each and every fact demands a

  laborious and time-consuming analysis, search, and description of incidental, secondary, and perhaps

  irrelevant or trivial details. Requiring complete, all-inclusive responses to such an interrogatory

  would require an unreasonable expense of time and energy, and perhaps money. This is not an

  appropriate interrogatory because answering requires the performance of an impossibility, i.e.,

  presenting facts not known to Plaintiff. Plaintiff further objects that an interrogatory seeking “all

  facts” is impermissibly vague in that it does not specify what facts or information the interrogatory

  is seeking. Interrogatories that ask in an undifferentiated way for “all” facts are not only unduly

  broad, but also so vague as to be incomprehensible. Further, this Interrogatory is loaded with


                                                    −13−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 56 of 101 PageID 943



  multiple words of legal significance, all subject to interpretation, and Plaintiff cannot be fairly

  expected to answer it. Plaintiff further objects to this Interrogatory to the extent that it seeks

  disclosure of attorney-client privilege or attorney work product. This Interrogatory seeks to invade

  counsel’s work product privilege in that it calls for a written analysis of the facts and the application

  of the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer at trial,

  seeks Plaintiff ’s interpretation of the facts, and otherwise seeks to obtain information through

  counsel’s mental impressions, conclusions, opinions, or legal theories. Plaintiff objects to this

  Interrogatory to the extent that responding would breach the marital communications privilege or

  any other spousal privilege. Plaintiff further objects to this Interrogatory as unduly burdensome

  because it is duplicative of information set forth in response to other Interrogatories and discovery

  requests. Plaintiff further objects to this Interrogatory to the extent that it seeks facts outside her

  personal knowledge.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows. The

  following response is in no way intended to be an all-inclusive response comprising “all facts,” as

  such a response is impossible. And this response is subject to further supplementation and

  modification based on future recollections and further discovery.

          In late 2015, Ms. Johnson’s stepfather, Dr. Jacob Savage (may be contacted through

  Plaintiff ’s counsel), asked Ms. Johnson to help him prepare a proposal to assist Defendant Trump’s

  Campaign with outreach to African Americans. The scope of work proposed included managing

  logistical aspects of the Trump rallies (including venue selection, event logistics, and volunteers),

  volunteer efforts (including grassroots efforts, coordinating speaking opportunities, coordinating

  town hall meetings, outreach to Black churches and Greek organizations, working with local and

  national media, and being on the road throughout Alabama), and managing the North Alabama


                                                      −14−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 57 of 101 PageID 944



  Campaign office (including selecting and negotiating office locations, setting up and running the

  office, staffing the office, canvassing, distributing collateral, and identifying opportunities for

  exposure). Ms. Johnson joined Dr. Savage and Mr. Malcolm Thomas (may be contacted through

  Plaintiff ’s counsel) for a meeting with Mr. Chess Bedsole, a family friend and recent addition to the

  Campaign.

          At the meeting, Mr. Bedsole remarked that he was impressed with Ms. Johnson’s background

  and that the Campaign could benefit from her expertise in successfully executing large-scale events.

  He informed Ms. Johnson that before she could be hired, she would have to meet Defendant Trump

  in person.

          On November 21, 2015, at Mr. Bedsole’s invitation, Ms. Johnson and Mr. Thomas attended a

  rally in Birmingham, where Ms. Johnson met Defendant Trump. Because they were guests of Mr.

  Bedsole and Ms. Johnson was considering joining the Campaign as staff, Ms. Johnson and Mr.

  Thomas were allowed to enter a VIP meet-and-greet area typically reserved for significant donors,

  where Defendant Trump was greeting people and shaking hands. Approximately ten other people

  were in the meet-and-greet area, including Terry Lathan and Ed Henry. Ms. Johnson waited until the

  others had an opportunity to shake hands with Defendant Trump, then walked towards him so that

  she could introduce herself.

          As Ms. Johnson approached, Defendant Trump looked her up and down and said, “Oh,

  beautiful, beautiful, fantastic.” Ms. Johnson shook hands with Defendant Trump. She tried to

  redirect Defendant Trump’s attention by telling him that she was a political outsider, like him, and

  was coming from the private sector to work on the Campaign. Defendant Trump nevertheless

  continued to ogle Ms. Johnson. Despite this uncomfortable interaction, Ms. Johnson believed that if




                                                     −15−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 58 of 101 PageID 945



  she went to work for the Campaign, she could establish appropriate boundaries with Defendant

  Trump.

           Ultimately, the Campaign did not accept the proposal offered by Ms. Johnson, Dr. Savage,

  and Mr. Thomas, the Campaign did offer Ms. Johnson a job. In a telephone conversation, Mr.

  Bedsole advised Ms. Johnson that the Campaign would not accept the proposal for her, Mr.

  Thomas, and Dr. Savage to join the Campaign together, but that the Campaign would like to hire

  her. Ms. Johnson accepted the position.

           Between January and March 2016, leading up to the Alabama primary election, Ms. Johnson

  served as Director of Outreach and Coalitions for the Campaign. She quickly made an impression

  on Campaign staff and proved herself to be a highly competent leader and a valuable asset to the

  Campaign. Her responsibilities included speaking to organizations, coordinating rallies, and engaging

  with diverse communities. As one of the few paid African American Campaign staffers, Ms.

  Johnson was also responsible for minority outreach throughout Alabama. She visited the so-called

  “Black Belt” of Alabama, a historic region of the state populated by low-income African American

  farmers, seeking support from African American voters. She also spoke on behalf of the Campaign

  at Republican political gatherings, including young Republican and college Republican events, as

  well as attending GOP Executive Committee meetings on behalf of the Campaign. She was also in

  charge of building volunteer capacity in North Alabama.

           Ms. Johnson was also responsible for helping to organize Campaign rallies, and was very

  successful in this role. The Campaign rallies were a critical part of the Campaign’s success in the

  primaries and in the general election. One such rally held in Madison County, Ms. Johnson’s home

  county, in February 2016, earned her particular praise from Campaign staff. Just three days before

  the rally, the Campaign confirmed that Defendant Trump would attend. With only a few days to find


                                                   −16−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 59 of 101 PageID 946



  space to hold the rally, Ms. Johnson coordinated with Deputy State Campaign Director Charles

  “Chad” Tucker to find a venue, and made numerous phone calls to find a space large enough to

  accommodate the crowd. She also worked to ensure that the flow of attendees would be efficient

  and manageable. The event was notable for its large turnout and the surprise endorsement of

  Defendant Trump by then-senator Jeff Sessions, the first senator to endorse Defendant Trump.

  Defendant Trump himself touted the size of the crowd, describing the rally as “the biggest crowd

  of the political season by far. We have 30,000 people. 30,000! Amazing!” He later tweeted “THANK

  YOU ALABAMA! 32,000 supporters tonight.” Two days later, on March 1, 2016, Defendant Trump

  won the Alabama primary, including Madison County. The successful rally solidified Ms. Johnson’s

  reputation in the Campaign as a talented strategist and essential member of the team.

         As a direct result of her successful contributions to the Alabama primary, Ms. Johnson was

  assigned to the National Strike Team, an elite group of Campaign staffers who traveled to critical

  states during the primary season. Shortly after the Alabama primary, Mr. Bedsole called Ms. Johnson

  and asked her if she could go to Missouri to help with the primary there. He explained that

  everyone was talking about the victory in Madison County, and the success of the Madison rally, and

  that the Campaign needed people in Missouri. Ms. Johnson agreed and traveled to Missouri, where

  she met Stephanie Milligan, who appointed Ms. Johnson to the National Strike Team based on her

  work in Alabama and Missouri. Ultimately, Ms. Johnson was asked by the Campaign to travel to

  Missouri, Utah, Wisconsin, Indiana, and California.

         Ms. Johnson’s role on the National Strike Team involved helping organize and manage local

  volunteer offices. Opening volunteer offices was a core responsibility of the National Strike Team

  because the Campaign ordinarily did not operate wide-scale local volunteer offices until a few weeks

  before a state primary, at which point Ms. Johnson and the rest of the National Strike Team would


                                                  −17−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 60 of 101 PageID 947



  arrive to set up an office, build a volunteer base, and generate voter engagement and excitement in

  advance of the election.

          As part of the National Strike Team, Ms. Johnson, like many other members of the National

  Strike Team, was responsible for recruiting and managing many of the volunteers who conducted

  phone banking and canvassing for the Campaign. To keep volunteer morale high, Ms. Johnson

  planned outings for volunteers (like a baseball game, sign waving events, and a firefighters versus

  police officers basketball game) and organized a volunteer appreciation event called Super Saturday.

  In addition to her responsibilities overseeing Campaign volunteers, Ms. Johnson also helped local

  state staff coordinate successful rallies. At these rallies, she served as a point of contact for

  campaign accessories, like signs and stickers, that came in from out of state. And, in each state to

  which she traveled, Ms. Johnson helped transform the local office into a home base for volunteers

  and supporters, where they could pick up yard signs and bumper stickers and take photos.

          In addition to these responsibilities, Ms. Johnson continued to conduct outreach to

  minorities, as she had in Alabama. Wherever she traveled, Ms. Johnson sought out African American

  communities and other communities of color so that she could make sure the Campaign placed

  signs, recruited volunteers, and conducted door knocking in those neighborhoods in the weeks

  leading up to the primary. Defendant Trump secured the Republican nomination for president,

  thanks in part to Ms. Johnson’s hard work, energy, and skills.

          After Defendant Trump secured the nomination, the Campaign assembled top staff from

  across the country to go to Florida, an important battleground state, for the general election

  campaign. Ms. Johnson was recruited by Mr. Bedsole to join this important team because of her

  successes in Alabama and on the National Strike Team. Originally, Ms. Johnson was interested in

  joining the fundraising team, but Mr. Bedsole called her and asked her to come to Florida instead.


                                                    −18−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 61 of 101 PageID 948



  Mr. Bedsole explained that Chad Tucker was already in Florida and had been telling Jennifer Locetta

  that the Florida team needed Ms. Johnson. Mr. Bedsole told Ms. Johnson that the Campaign needed

  to find the best people and bring them to Florida. Ms. Johnson agreed to join the Florida Campaign,

  where she ultimately attained the position of Operations Administrative Director.

         Initially, Ms. Johnson was tasked with helping Jennifer Locetta and Karen Giorno with

  onboarding new staff. Ms. Johnson was able to draw on her experience in human resources for these

  responsibilities. Ms. Johnson also worked closely with members of the communications team on

  various projects, including writing statements on behalf of Karen Giorno to be used by the

  Campaign. Her most important responsibility, though, was managing the famous Trump RVs that

  navigated the state of Florida in advance of the general election. The RVs were essentially mobile

  offices for the Campaign and were critical for the Campaign’s success in registering and engaging

  voters. Ms. Johnson selected the vendor who provided the RVs, hired teams to drive and operate the

  RVs, and identified events at which the RVs would appear, such as football games, rallies, county

  fairs, and gun shows. Ms. Johnson specifically arranged for the RVs to visit remote areas of Florida

  that might have otherwise been neglected. The RVs visited 57 out of Florida’s 61 counties. And,

  after Hurricane Hermine, instead of campaigning, Ms. Johnson instructed the North Florida RV

  team to purchase hundreds of dollars of supplies to deliver to community members who had been

  impacted by the hurricane. Because of these and many other actions Ms. Johnson took to ensure the

  RVs were a positive presence in communities across Florida, they became one of the most

  successful facets of the Campaign’s voter engagement efforts.

         In September 2016, the Campaign hired Susie Wiles, a well-known Republican strategist

  from Florida, to replace Karen Giorno as head of the Florida Campaign. After Ms. Wiles joined the

  Campaign, Ms. Giorno moved to New York City and invited Ms. Johnson to come work with her in


                                                  −19−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 62 of 101 PageID 949



  Trump Tower. Ms. Giorno had relied extensively on Ms. Johnson during the Florida campaign and

  knew that she was a good writer, hard worker, and trusted strategist. She offered Ms. Johnson a

  salary of $10,000 per month—which represented a raise of $6,000 per month above what

  Ms. Johnson was making in Florida. Ms. Johnson accepted the promotion so that she could earn a

  higher salary and gain additional career skills. The night before she left for the new job, the Florida

  Campaign headquarters threw her a going away party. The next day, Ms. Johnson arrived at the

  Tampa airport excited for the opportunities that awaited her in New York.

          But just before Ms. Johnson boarded her flight, she got a call from Cassidy Dumbauld, a

  staffer based in New York, who said, “Alva, there’s been a change. You’re not going to come to New

  York.” Ms. Dumbauld told Ms. Johnson that Susie Wiles and Steve Bannon, who had been

  appointed Chief Executive Officer of the Campaign just weeks earlier, had decided that Ms.

  Johnson should stay in Florida. Ms. Johnson asked what she was supposed to do; she had already

  told the Florida staff she was leaving, turned in her house keys, and packed her belongings to head

  to New York. Ms. Dumbauld reassured her that everything would be fine because Mr. Bannon, Ms.

  Wiles, David Bossie and Ms. Giorno had discussed it the night before.

          Ms. Johnson returned to the Florida team and resumed her responsibilities as Operations

  Administrative Director. Despite her disappointment regarding the position in New York, Ms.

  Johnson continued to perform her responsibilities in Florida at a high level and work hard to the

  best of her ability for the Campaign.

          Plaintiff also refers Defendants to her forthcoming document production. Discovery is

  ongoing and Plaintiff reserves the right to supplement this response.

  INTERROGATORY NO. 6: State all facts that refer or relate to any job applications by You

  following Your separation from the Campaign, including, but not limited to, all employment


                                                   −20−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 63 of 101 PageID 950



  applications You prepared and submitted to the White House, including without limitation,

  the identity of all documents relating thereto and the identity(ies) of each person thereat,

  connected therewith, or who has knowledge thereof, the name, employer, business and

  residential address and business and residential telephone numbers of each such witness,

  and the name, employer, address and telephone number of each person whom You know,

  contacted, engaged with or responded to at each such prospective employer.

  RESPONSE TO INTERROGATORY NO. 6:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory because

  the information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on

  sex, and unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence.

  Whether Plaintiff applied to jobs with organizations other than the Campaign after leaving the

  Campaign is not relevant to whether the Campaign underpaid her relative to white and/or male

  staffers performing the same or substantially the same work. Whether Plaintiff applied to jobs with

  organizations other than the Campaign after leaving the Campaign is not relevant to whether

  Defendant Trump forcibly kissed her. Plaintiff further objects to this Interrogatory to the extent

  that it calls for information that is equally available to Defendants because it is within the possession

  of third party(ies) and not within Plaintiff ’s possession, custody, or control. Plaintiff further objects

  that a request seeking “all facts” is facially overbroad and unduly burdensome, as requiring each and

  every fact demands a laborious and time-consuming analysis, search, and description of incidental,

  secondary, and perhaps irrelevant or trivial details. Plaintiff further objects to this Interrogatory to

  the extent that it seeks disclosure of attorney-client privilege or attorney work product. This

  Interrogatory seeks to invade counsel’s work product privilege in that it calls for a written analysis of

  the facts and the application of the law to the facts, seeks to ascertain all acts or other data that


                                                    −21−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 64 of 101 PageID 951



  Plaintiff intends to offer at trial, seeks Plaintiff ’s interpretation of the facts, and otherwise seeks to

  obtain information through counsel’s mental impressions, conclusions, opinions, or legal theories.

  Plaintiff objects to this Interrogatory to the extent that responding would breach the marital

  communications privilege or any other spousal privilege. Plaintiff further objects to this

  Interrogatory to the extent that it seeks facts outside her personal knowledge. Plaintiff further

  objects to this Interrogatory as unduly burdensome because it is duplicative of information set forth

  in response to other Interrogatories and discovery requests.

          For these reasons, Plaintiff will not respond to this Interrogatory.

  INTERROGATORY NO. 7: State all facts regarding Communications that You have had

  with any attorneys, other than your present counsel, from August 24, 2016 until the present

  relating to your Allegations herein against Defendants or either of them, including

  identifying with specificity each such Communication and the name, address, and

  telephone number of each attorney.

  RESPONSE TO INTERROGATORY NO. 7:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory because

  the information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on

  sex, and unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence.

  Plaintiff further objects to this Interrogatory to the extent that it calls for information that is equally

  available to Defendants because it is within the possession of third party(ies) and not within

  Plaintiff ’s possession, custody, or control. Plaintiff further objects that a request seeking “all facts” is

  facially overbroad and unduly burdensome, as requiring each and every fact demands a laborious

  and time-consuming analysis, search, and description of incidental, secondary, and perhaps

  irrelevant or trivial details. Plaintiff further objects to this Interrogatory because it seeks disclosure


                                                     −22−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 65 of 101 PageID 952



  of attorney-client privilege or attorney work product. This Interrogatory seeks to invade counsel’s

  work product privilege in that it calls for a written analysis of the facts and the application of the

  law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer at trial, seeks

  Plaintiff ’s interpretation of the facts, and otherwise seeks to obtain information through counsel’s

  mental impressions, conclusions, opinions, or legal theories. This Interrogatory seeks to invade the

  attorney-client privilege because it expressly seeks information relating to privileged

  communications between Plaintiff and her counsel. Plaintiff further objects to this Interrogatory to

  the extent that it seeks facts outside her personal knowledge. Plaintiff further objects to this

  Interrogatory as unduly burdensome because it is duplicative of information set forth in response to

  other Interrogatories and discovery requests.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows. The

  following response is in no way intended to be an all-inclusive response comprised of “all facts,”

  and is subject to further supplementation and modification based on future recollections and further

  discovery. This response is made without prejudice to the attorney client privilege between Plaintiff

  and current counsel and may not be construed as a subject matter waiver.

          On or about October 12, 2016, Ms. Johnson contacted attorney Adam Horowitz, who at

  that time worked at the law firm of Farmer, Jaffe, Weissing, Edwards, Fistos & Lehrman, P.L. The

  following day, Ms. Johnson met in person with Mr. Horowitz. She described to Mr. Horowitz how

  Defendant Trump had forcibly kissed her on a Campaign RV in front of other Campaign personnel.

  During that in-person meeting, Mr. Horowitz advised Ms. Johnson that he believed she had a strong

  case. Mr. Horowitz advised Ms. Johnson to quit her job with the Campaign, move out of Campaign

  housing, and change her telephone number. He also arranged for her to meet with Lisheyna

  Hurvitz, a therapist, on a complimentary basis. After Ms. Johnson met with Ms. Hurvitz, changed


                                                      −23−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 66 of 101 PageID 953



  her phone number, and moved out of Campaign housing, she advised Mr. Horowitz that she had

  done so. After Ms. Johnson quit the Campaign by emailing Lucia Castellano to let Ms. Castellano

  know that she was leaving, Ms. Johnson advised Mr. Horowitz of that fact.

          Between October 12 and October 28, 2016, Ms. Johnson communicated with Mr. Horowitz

  on a regular basis via telephone and text message. During those conversations, Mr. Horowitz asked

  about her emotional state, inquired as to whether she was continuing to see Ms. Hurvitz, and

  encouraged her to hang in there. On or about October 28, 2016, Mr. Horowitz advised Ms. Johnson

  that he had spoken with his law partners and decided not to take the case.

          In late October 2016, Ms. Johnson left a voicemail for attorney Lawrence Tribe requesting to

  speak with him about her case. She also spoke with Mr. Tribe’s assistant and left a message for Mr.

  Tribe, which he did not return.

          On or about October 31, 2016 Ms. Johnson contacted the law firm of Gibson, Dunn &

  Crutcher. She spoke with an attorney at that firm on November 1, 2016 and November 3, 2016. Ms.

  Johnson will not provide details about the substance of these conversations because they are

  privileged.

          In late February 2018, Ms. Johnson contacted Gloria Allred. Ms. Johnson will not provide

  details about the substance of these conversations because they are privileged.

          Ms. Johnson also refers Defendants to her forthcoming document production. Discovery is

  ongoing and Ms. Johnson reserves the right to supplement this response.

  INTERROGATORY NO. 8: State all facts regarding comparators alleged in the Complaint,

  including all names, positions held, dates of positions held, job duties and functions in all

  positions held, dates in each position, current employer, business and residential address

  and business and residential telephone numbers for each such person.


                                                  −24−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 67 of 101 PageID 954



  RESPONSE TO INTERROGATORY NO. 8:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory because

  it calls for information that is equally available to Defendants or is exclusively within Defendants’

  possession, custody, or control, such as publicly available payroll data; payroll data that is exclusively

  within Defendants’ possession, custody, and control; and information about Campaign staff

  members’ duties, responsibilities, and background that is not presently within Plaintiff ’s possession

  but is within Defendants’ possession. Plaintiff further objects that a request seeking “all facts” is

  facially overbroad and unduly burdensome, as requiring each and every fact demands a laborious

  and time-consuming analysis, search, and description of incidental, secondary, and perhaps

  irrelevant or trivial details. This Interrogatory is also overly broad and unduly burdensome because it

  seeks facts that are not yet known to Plaintiff. Thus, this is not an appropriate interrogatory because

  answering requires the performance of an impossibility. Interrogatories that ask in an

  undifferentiated way for “all” facts are not only unduly broad, but also so vague as to be

  incomprehensible. This Interrogatory is loaded with multiple words of legal significance, all subject

  to interpretation, and Plaintiff cannot be fairly expected to answer it. Plaintiff further objects to this

  Interrogatory to the extent that it seeks disclosure of attorney-client privilege or attorney work

  product. This Interrogatory seeks to invade counsel’s work product privilege in that it calls for a

  written analysis of the facts and the application of the law to the facts, seeks to ascertain all acts or

  other data that Plaintiff intends to offer at trial, seeks Plaintiff ’s interpretation of the facts, and

  otherwise seeks to obtain information through counsel’s mental impressions, conclusions, opinions,

  or legal theories. Plaintiff further objects to this Interrogatory to the extent that it seeks expert

  analysis because such a request is premature. Plaintiff will provide any expert testimony in due

  course and pursuant to the schedule set by the Court. Plaintiff further objects to this Interrogatory


                                                      −25−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 68 of 101 PageID 955



  as unduly burdensome because it is duplicative of information set forth in response to other

  Interrogatories. Plaintiff further objects to this Interrogatory to the extent that it seeks facts outside

  her personal knowledge. Plaintiff further objects to this Interrogatory as unduly burdensome

  because it is duplicative of information set forth in response to other Interrogatories and discovery

  requests.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows. The

  following response is in no way intended to be an all-inclusive response comprised of “all facts,”

  and is subject to further supplementation and modification based on future recollections and further

  discovery.

          Sidney Bowdidge, a white man, is a former massage therapist who traveled on the National

  Strike Team with Ms. Johnson. Like Ms. Johnson, he was responsible for volunteer recruitment and

  management. Mr. Bowdidge traveled to the same states as Ms. Johnson.

          Austin Browning, a white male teenager at the time of the events in the Complaint, was a

  high school senior when he was hired by the Campaign. He was hired as a field coordinator.

          Matt Ciepielowski, a white man, was part of the National Strike Team and traveled to the

  same states as Ms. Johnson. Mr. Ciepielowski occasionally assisted with managing volunteers. Mr.

  Ciepielowski also helped provide data regarding volunteer efforts to Trump Tower.

          David Chiokadze, a white man, was a member of the Florida team who assisted the

  Communications Director, Chad Tucker, with preparing talking points and written statements for

  the Campaign. Ms. Johnson frequently helped Mr. Chiokadze with his work because other members

  of the team, including Mr. Tucker and Karen Giorno, recognized her ability to prepare talking

  points and written statements.




                                                    −26−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 69 of 101 PageID 956



          Tony Ledbetter, a white man, was a member of the Florida team. He was responsible for

  representing the Campaign in the northern part of Florida during the general election, just as Ms.

  Johnson had been responsible for representing the Campaign in the northern part of Alabama

  during the primary. His duties as a Field Director were substantially similar to Ms. Johnson’s duties as

  Director of Outreach and Coalitions. Such duties included volunteer recruitment, creating

  opportunities for the Campaign in those counties, coordinating volunteers in the counties, and

  otherwise managing voter outreach and engagement for north Florida counties just as Ms. Johnson

  had for north Alabama.

          Discovery is ongoing and Ms. Johnson reserves the right to supplement this response.

  INTERROGATORY NO. 9: State all facts regarding Communications that You have had

  with any therapists from January 1, 2014 until the present, including identifying with

  specificity each such Communication, the name, address, and telephone number of each

  therapist and the dates of all therapy sessions.

  RESPONSE TO INTERROGATORY NO. 9:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory because

  the information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on

  sex, and unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Not

  every communication that Plaintiff has had with any therapist is relevant to Plaintiff ’s claims in this

  case. Plaintiff further objects to this Interrogatory to the extent that it calls for information that is

  equally available to Defendants because it is within the possession of third party(ies) and not within

  Plaintiff ’s possession, custody, or control. Plaintiff further objects that a request seeking “all facts” is

  facially overbroad and unduly burdensome, as requiring each and every fact demands a laborious

  and time-consuming analysis, search, and description of incidental, secondary, and perhaps


                                                     −27−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 70 of 101 PageID 957



  irrelevant or trivial details. Plaintiff further objects to this Interrogatory to the extent that it seeks

  disclosure of attorney-client privilege or attorney work product. This Interrogatory seeks to invade

  counsel’s work product privilege in that it calls for a written analysis of the facts and the application

  of the law to the facts, seeks to ascertain all acts or other data that Plaintiff intends to offer at trial,

  seeks Plaintiff ’s interpretation of the facts, and otherwise seeks to obtain information through

  counsel’s mental impressions, conclusions, opinions, or legal theories. Plaintiff further objects to this

  Interrogatory to the extent that it seeks facts outside her personal knowledge. Plaintiff further

  objects to this Interrogatory to the extent that it seeks expert analysis because such a request is

  premature. Plaintiff will provide any expert testimony in due course and pursuant to the schedule set

  by the Court. Plaintiff further objects to this Interrogatory as unduly burdensome because it is

  duplicative of information set forth in response to other Interrogatories and discovery requests.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

  Plaintiff will respond to this Interrogatory once a protective order has been entered in this case.

  INTERROGATORY NO. 10: Identify all doctors, nurses, therapists, and other types of

  medical and/or health care professionals with whom You have communicated or consulted

  from January 1, 2016 until the present.

  RESPONSE TO INTERROGATORY NO. 10:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory because

  the information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on

  sex, and unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Not

  every health care professional that Plaintiff may have communicated with or consulted since 2016 is

  in possession of information relevant to Plaintiff ’s claims in this case, or information likely lead to

  the discovery of relevant facts. This Interrogatory is extremely overbroad because Plaintiff could


                                                      −28−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 71 of 101 PageID 958



  have communicated with healthcare professionals without knowing they were healthcare

  professionals, or could have communicated with healthcare professionals about issues completely

  unrelated to the issues in this case. Plaintiff further objects to this Interrogatory to the extent that it

  calls for information that is equally available to Defendants because it is within the possession of

  third party(ies) and not within Plaintiff ’s possession, custody, or control. Plaintiff further objects to

  this Interrogatory to the extent that it seeks disclosure of attorney-client privilege or attorney work

  product. This Interrogatory seeks to invade counsel’s work product privilege in that it calls for a

  written analysis of the facts and the application of the law to the facts, seeks to ascertain all acts or

  other data that Plaintiff intends to offer at trial, seeks Plaintiff ’s interpretation of the facts, and

  otherwise seeks to obtain information through counsel’s mental impressions, conclusions, opinions,

  or legal theories. Plaintiff further objects to this Interrogatory to the extent that it seeks expert

  analysis because such a request is premature. Plaintiff will provide any expert testimony in due

  course and pursuant to the schedule set by the Court. Plaintiff further objects to this Interrogatory

  as unduly burdensome because it is duplicative of information set forth in response to other

  Interrogatories and discovery requests.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

  Plaintiff has communicated with Lisheyna Hurvitz and Susannah Smith (who may be contacted

  through Plaintiff ’s counsel). Plaintiff will supplement this response once a protective order has been

  entered in this case.

  INTERROGATORY NO. 11: Identify all medications that You have consumed from August

  1, 2016 until the present, including but not limited to all prescriptions and over-the-counter

  medicines, vitamins/supplements and products including aspirin, ibuprofen and




                                                      −29−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 72 of 101 PageID 959



  acetaminophen, and including the date ranges and dosages which you consumed, were

  prescribed to consume and actually consumed of each such medication.

  RESPONSE TO INTERROGATORY NO. 11:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory because

  the information that it seeks is not relevant to Plaintiff ’s claims for battery, unequal pay based on

  sex, and unequal pay based on race, nor is it likely to lead to the discovery of relevant evidence. Not

  every medication that Plaintiff may have consumed since 2016 is relevant to her claims nor is such

  information likely to lead to the discovery of admissible information. Requiring Plaintiff to itemize

  and list out every time she may have taken ibuprofen, acetaminophen, and/or aspirin, along with

  vitamins and/or supplements, is unduly burdensome and oppressive, irrelevant, and

  disproportionate to the needs of the case, particularly since Plaintiff has not asserted any physical

  injuries associated with her claims. Plaintiff further objects to this Interrogatory to the extent that it

  seeks expert analysis because such a request is premature. Plaintiff will provide any expert testimony

  in due course and pursuant to the schedule set by the Court. Plaintiff further objects to this

  Interrogatory as unduly burdensome because it is duplicative of information set forth in response to

  other Interrogatories and discovery requests.

          Subject to and notwithstanding the foregoing objections, Plaintiff responds as follows:

  Plaintiff will respond to this Interrogatory once a protective order has been entered in this case.

  INTERROGATORY NO. 12: If Your response to each request for admission served

  concurrently with these interrogatories is not an unqualified admission then, for each, state

  all facts that refer to, relate to, support or negate Your response, including without limitation

  the identity of all Documents relating thereto and the identity(ies) of each person thereat,

  connected therewith, or who has knowledge thereof, including without limitation the name,


                                                    −30−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 73 of 101 PageID 960



  employer, business, and residential addresses and business and residential telephone

  numbers of each such witness.

  RESPONSE TO INTERROGATORY NO. 12:

          In addition to the above General Objections, Plaintiff objects to this Interrogatory to the

  extent that it calls for information that is equally available to Defendants or is exclusively within

  Defendants’ possession, custody, or control and not within Plaintiff ’s possession, custody, or

  control. Plaintiff further objects that a request seeking “all facts” is facially overbroad and unduly

  burdensome, as requiring each and every fact demands a laborious and time-consuming analysis,

  search, and description of incidental, secondary, and perhaps irrelevant or trivial details. Plaintiff

  further objects that a request for an all-encompassing and detailed narrative of her entire case,

  including the identity of every witness and document supporting each described fact, is unduly

  burdensome and oppressive. Such requests, which indiscriminately sweep an entire pleading and

  require the responding party to provide a running narrative or description of the entire case, are

  inherently improper and an abuse of the discovery process. Requiring complete, all-inclusive

  responses to such an interrogatory would require an unreasonable expense of time and energy, and

  perhaps money. It would require Plaintiff to compose a narrative containing, in addition to work

  product and interpretation, essentially all facts in dispute, including those as yet unknown to

  Plaintiff, and all possible combinations of all factual positions. This is not an appropriate

  interrogatory because answering requires the performance of an impossibility. This interrogatory is

  not even a question. Rather, Defendants are seeking, through preliminary discovery, to require

  Plaintiff to try the case on paper before discovery has begun. Plaintiff further objects that an

  interrogatory seeking “all facts” is impermissibly vague in that it does not specify what facts or

  information the interrogatory is seeking. Interrogatories that ask in an undifferentiated way for “all”


                                                    −31−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 74 of 101 PageID 961



  facts are not only unduly broad, but also so vague as to be incomprehensible. This Interrogatory is

  loaded with multiple words of legal significance, all subject to interpretation, and Plaintiff cannot be

  fairly expected to answer it. Plaintiff further objects to this interrogatory because it attempts to

  convert Defendant’s first set of requests for admission into interrogatories. Plaintiff further objects

  to this Interrogatory to the extent that it seeks disclosure of attorney-client privilege or attorney

  work product. This Interrogatory seeks to invade counsel’s work product privilege in that it calls for

  a written analysis of the facts and the application of the law to the facts, seeks to ascertain all acts or

  other data that Plaintiff intends to offer at trial, seeks Plaintiff ’s interpretation of the facts, and

  otherwise seeks to obtain information through counsel’s mental impressions, conclusions, opinions,

  or legal theories. Plaintiff objects to this Interrogatory to the extent that responding would breach

  the marital communications privilege or any other spousal privilege. Plaintiff further objects to this

  Interrogatory to the extent that it seeks expert analysis because such a request is premature. Plaintiff

  will provide any expert testimony in due course and pursuant to the schedule set by the Court.

  Plaintiff further objects to this Interrogatory to the extent that it seeks facts outside her personal

  knowledge.

          Because this Interrogatory is improper, Plaintiff will not respond to it.



  Date: June 6, 2019                                Respectfully submitted,

                                                     /s/ Hassan A. Zavareei
                                                    Hassan A. Zavareei (pro hac vice)
                                                    Katherine M. Aizpuru (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
                                                    1828 L Street, N.W., Suite 1000
                                                    Washington, D.C. 20036
                                                    Telephone: 202-973-0900
                                                    Facsimile: 202-973-0950
                                                    hzavareei@tzlegal.com
                                                    kaizpuru@tzlegal.com

                                                      −32−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 75 of 101 PageID 962




                                     Tanya S. Koshy (pro hac vice)
                                     TYCKO & ZAVAREEI LLP
                                     1970 Broadway, Suite 1070
                                     Oakland, CA 94612
                                     P: (510) 250-3298
                                     F: (202) 973-0950
                                     tkoshy@tzlegal.com

                                     Janet Varnell (Fla. Bar No. 71072)
                                     Brian W. Warwick, (Fla. Bar No. 0605573)
                                     VARNELL & WARWICK, PA
                                     P.O. Box 1870
                                     Lady Lake, FL 32158-1870
                                     P: 352-753-8600
                                     F: 352-503-3301
                                     jvarnell@varnellandwarwick.com
                                     bwarwick@varnellandwarwick.com

                                     F. Paul Bland (pro hac vice)
                                     Karla Gilbride (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     1620 L Street NW, Suite 630
                                     Washington, DC 20036
                                     (202) 797-8600

                                     Jennifer Bennett (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     475 14th Street, Suite 610
                                     Oakland, CA 94612
                                     (510) 622-8150

                                     Counsel for Plaintiff




                                      −33−
DocuSign Envelope ID: 871B351F-CF42-4E5C-91A9-780AE9EBDD11
         Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 76 of 101 PageID 963



                                                        VERIFICATION

                     I, Alva Johnson, declare as follows:

                     I am plaintiff in the above-captioned case. I have read Plaintiff’s Reponses and

            Objections to Defendant Donald J. Trump for President, Inc.’s First Set of Interrogatories to

            Plaintiff and know the contents thereof. The responses are true and correct to the best of my

            knowledge. I declare under penalty of perjury under the laws of the United States that the

            foregoing is true and correct. Executed this 6th day of June, 2019.



                             _____________________________

                             Alva Johnson
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 77 of 101 PageID 964



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 6, 2019, the foregoing document was served, with the

  consent of all parties, by electronic mail on counsel of record for Defendants.

                                                 /s/ Hassan A. Zavareei
                                                 Hassan A. Zavareei




                                                  −34−
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 78 of 101 PageID 965




                       EXHIBIT E
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 79 of 101 PageID 966




                                            June 7, 2019

  VIA E-MAIL
  Hassan A. Zavareei
  Tycko & Zavareei LLP
  1828 L Street NW, Suite 1000
  Washington, DC 20036
  hzavareei@tzlegal.com

                  Re:    Alva Johnson v. Donald J. Trump for President, Inc., et al.
                         M.D. Fla. USDC Case No. 8:19-cv-00475

  Dear Mr. Zavareei:

          Pursuant to Federal Rule of Civil Procedure 37(a)(1), we write to meet and confer
  regarding the responses of plaintiff Alva Johnson (“Plaintiff”) to defendant Donald J. Trump for
  President, Inc.’s (the “Campaign”) First Requests for Production of Documents, First Set of
  Interrogatories and First Set of Requests for Admission to Plaintiff.

          Plaintiff has improperly refused to fully respond or produce documents in response to a
  substantial number of the Campaign’s requests. As detailed below, the Campaign’s requests are
  narrowly tailored to seek information and documents directly relevant to this action, and
  Plaintiff’s objections are without merit. In an effort to resolve these matters without involving
  the Court, the Campaign addresses Plaintiff’s objections and responses as follows:

            Plaintiff’s Responses to the Campaign’s First Set of Requests for Production

          Request for Production No. 4 seeks Plaintiff’s non-privileged communications with
  others concerning her allegations in this lawsuit and/or facts supporting those allegations.
  Plaintiff’s contention that “[i]t is not possible to understand what documents this Request is
  seeking” is evasive and without merit. Such documents go to the very heart of Plaintiff’s claims,
  and if she is to be believed, Plaintiff should have nothing to hide as her third-party
  communications would presumably be consistent with and support her contentions. It is
  therefore improper for her to refuse to produce any of them.

          Request for Production No. 7 seeks those documents which Plaintiff may use for any
  purpose associated with this lawsuit, including preparation for testimony and potential trial
  exhibits. To be clear, this Request is not seeking documents properly subject to the work product
  doctrine or the attorney-client privilege. The relevance and discoverability of the requested
  documents is manifest and your client’s refusal to provide them is inconsistent with fundamental
  purposes of civil discovery.

  {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 80 of 101 PageID 967


  June 7, 2019
  Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
  Page 2

          Request for Production No. 8 seeks documents (if any) demonstrating that all
  conditions precedent to bringing this action have occurred, including but not limited to the
  exhaustion of administrative remedies. Such documents are relevant to determine whether
  Plaintiff has complied with all prerequisites necessary to maintain her claims and must be
  produced.

          Request for Production Nos. 19–23, 25–27 and 73 seek documents concerning
  Plaintiff’s professional career following her departure from the Campaign. These documents are
  relevant and discoverable for a number of reasons, including that her subsequent employment
  (like her prior jobs) evidence her fair market earning potential. Moreover, the Campaign is
  informed that Plaintiff sought to work under the Trump administration in some capacity such as
  at the United States Embassy in Portugal and even in the White House itself after Mr. Trump
  won the general presidential election—undermining the credibility of her claimed disgust and
  aversion to the defendants. All of the requested documents must therefore be produced.

          Request for Production No. 24 seeks documents regarding all criminal proceedings
  against Plaintiff. Your client’s response that, “Absent clarification, Plaintiff interprets this
  Request to be a Request for documents reflecting criminal convictions within the last ten years”
  is unacceptable, as the category on its face is not in any way so limited. Plaintiff must produce
  all responsive documents, without limitation as to timeframe.

          Request for Production Nos. 28 and 74–75 seek copies of Plaintiff’s written
  agreements with Public Justice and her attorneys, and her communications with Public Justice.
  Public Justice is not a law firm; it is a non-profit organization that provides a number of services
  unrelated to legal representation. Accordingly, every communication that Plaintiff has had with
  anyone affiliated with the organization which did not constitute the rendering of legal counsel is
  discoverable and must be produced.

          Plaintiff did not respond to Request for Production Nos. 30 or 64, thereby waiving any
  objections thereto. Accordingly, Plaintiff must produce all documents in her possession, custody
  or control that are responsive to these Requests.

         Request for Production Nos. 32, 34, 59, 61, 66, 68–69 are routine contention requests
  seeking copies of any materials that Plaintiff contends support the allegations and claims in her
  Complaint. Document demands like these are so routine in civil discovery that their
  permissibility—indeed, necessity—cannot reasonably be disputed, and responsive documents
  must be produced.

         Request for Production No. 56 seeks your client’s pertinent medical records. “Courts
  have routinely held that, by putting one’s medical condition at issue in a lawsuit, a plaintiff
  waives any privilege to which he may have otherwise been entitled as to his privacy interests in
  his medical records.” Lozman v. City of Riviera Beach , 2014 WL 12692766, at *1 (S.D. Fla.
  May 2, 2014). Here, Plaintiff has unquestionably placed her medical condition at issue through



  {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 81 of 101 PageID 968


  June 7, 2019
  Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
  Page 3

  her claims for emotional distress. (See e.g. Complaint, ¶¶ 93,130, 140, 147; Complaint Prayer
  for Relief Count II, ¶ 13). Plaintiff must therefore produce the requested medical records.

           Request for Production No. 83 seeks documents regarding any promotional or publicity
  activities by Plaintiff, Public Justice and/or anyone acting on her behalf relating to either or both
  of the defendants, including but not limited to soliciting, scheduling, organizing or preparing for
  any media appearances, interviews, statements or press releases. Plaintiff’s response that she
  will only provide “press statements” and “press releases” is unacceptable, as the category of
  relevant documents sought is much broader than the subset she has agreed to produce. Plaintiff
  must produce all responsive documents without this limitation.

          Finally, in every one of the approximately sixty (60) instances where Plaintiff commits to
  complying with a Request, her written response indicates that she will only “produce all
  relevant, responsive non-privileged, non-work-product-protected documents” (emphasis added).
  Use of the qualifier “relevant” introduces unnecessary ambiguity by suggesting that Plaintiff may
  possess or control responsive documents that she is withholding based on an improper, unilateral
  determination that they are irrelevant. Accordingly, please withdraw this limitation, and confirm
  that Plaintiff will agree to produce all responsive, non-privileged documents whether or not
  Plaintiff herself deems them relevant.

                 Plaintiff’s Responses to the Campaign’s First Set of Interrogatories

          Interrogatory Nos. 1-4 ask Plaintiff to state all facts relating to, supporting or negating
  each of the claims she has asserted in this action. Instead of providing a response to these basic
  Interrogatories, Plaintiff asserts a litany of boilerplate objections, and even contends that
  answering them “requires the performance of an impossibility,” which defies logic. Plaintiff’s
  refusal to substantively respond to these Interrogatories is clearly improper and the requested
  information is routinely sought through interrogatory. See Arthrex, Inc. v. Parcus Med., LLC,
  2012 WL 12904172, at *2 (M.D. Fla. June 25, 2012) (holding contention interrogatories are
  “proper” and “constitute a valid and constructive discovery tool.”); Fed.R.Civ.P. 33, Advisory
  Committee Notes, 2007 (“Opinion and contention interrogatories are used routinely.”)
  Accordingly, Plaintiff must fully respond to each of these Interrogatories.

          Interrogatory No. 6 asks Plaintiff to state all facts regarding any job applications by
  Plaintiff following her separation from the Campaign. This Interrogatory is relevant for the
  reasons stated above in connection with Request for Production Nos. 19–23, 25–27 and 73, and
  Plaintiff must fully respond thereto.

         Interrogatory Nos. 9-11 seeks information regarding the medical/heath care
  professionals seen by Plaintiff and the medications taken by Plaintiff. Plaintiff’s refusal to
  provide substantive responses to these Interrogatories until entry of a protective order is
  improper because she has placed her mental health at issue, thereby waiving any potential
  privacy interests in the requested information. Accordingly, Plaintiff must immediately provide
  her substantive responses to these Interrogatories.


  {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 82 of 101 PageID 969


  June 7, 2019
  Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
  Page 4

          Interrogatory No. 12 asks Plaintiff to state all facts relating to, supporting or negating
  any of Plaintiff’s responses to the Campaign’s Requests for Admission that are not an
  unqualified admission. This is also a proper contention interrogatory, which routinely
  accompanies requests for admission. In fact, Plaintiff propounded a nearly identical
  interrogatory on defendant Donald J. Trump (Interrogatory No. 3), only to withdraw it one day
  before Plaintiff’s responses were due, likely in an effort to avoid having to respond to the
  interrogatory served by the Campaign. Regardless of Plaintiff’s withdrawal of her own
  interrogatory, she must provide a substantive response to the Campaign’s interrogatory.

            Plaintiff’s Responses to the Campaign’s First Set of Requests for Admission

          Request for Admission Nos. 22-23 request Plaintiff to admit that she sought a position
  with the White House following the 2016 election and a position with the United States Embassy
  in Portugal. These Requests are relevant for the reasons stated above in connection with Request
  for Production Nos. 19–23, 25–27 and 73, and Plaintiff must admit or deny them.

          Request for Admissions Nos. 34-35 request Plaintiff to admit that the Campaign paid for
  her travel, meals and lodging. Plaintiff’s objection that these Requests are “impermissibly vague
  and ambiguous” is without merit. Plaintiff does not identify any specific terms she contends to
  be vague or ambiguous, and there can be no reasonable dispute about the meaning of these
  Requests or the information sought. Additionally, Plaintiff’s objection that these Requests are
  compound because each “refers to travel, meals, and lodging and does not specify which travel,
  meals, and lodging it is referring to” is without merit. In any event, Plaintiff cannot refuse to
  respond to these Requests based on a claim that they are compound. If any portion of a request
  for admission is true, the party to whom it is directed must admit that portion. See Fed.R.Civ.P.
  36(a)(4) (“when good faith requires that a party qualify an answer or deny only a part of a
  matter, the answer must specify the part admitted and qualify or deny the rest.”).

          Request for Admission No. 36 asks Plaintiff to admit that she voluntarily accepted
  employment with the Campaign. This Request is simple and straightforward, and there is no
  basis for Plaintiff to object that it is “impermissibly vague and ambiguous.” Plaintiff must admit
  or deny this Request.

          Request for Admission No. 37 asks Plaintiff to admit that the Campaign paid her wages
  on a periodic basis and that she was aware of the amount of wages she received. Plaintiff’s
  refusal to provide a response based on her contention that the Request calls for a legal conclusion
  is improper. See Fed.R.Civ.P. 36(a)(1)(A) (“A party may serve on any other party a written
  request to admit…relating to…the application of law to fact.”) Plaintiff’s boilerplate objection
  that the Request is “vague and ambiguous” is also without merit, and she cannot refuse to
  respond to the Request based on her objection that it is compound.

          Request for Admission No. 38 asks Plaintiff to admit certain findings of the United
  States Census Bureau regarding household income in Alabama. This is directly relevant to her
  claims because, among other things, it reflects a lack of any kind of disparity in the pay she


  {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 83 of 101 PageID 970


  June 7, 2019
  Re: Alva Johnson v. Donald J. Trump for President, Inc., et al.
  Page 5

  received. Moreover, because Census Bureau information is public and readily available,
  Plaintiff can easily determine the truth of the Request based on a reasonable inquiry (which she
  is required to make in providing her responses).

                                             Conclusion

          Please let us know your availability to meet and confer in further detail by telephone next
  Tuesday, June 11 or Wednesday, June 12, 2019. If we are unable to resolve these matters, the
  Campaign will have no choice but to seek appropriate relief from the Court, including a motion
  to compel and monetary sanctions for Plaintiff’s failure to comply with her discovery
  obligations.

          This letter is not intended as a full or complete statement of all relevant facts or
  applicable law, and nothing herein is intended as, nor should it be deemed to constitute, a waiver
  or relinquishment of any of my clients’ rights, remedies, claims or causes of action, all of which
  are hereby expressly reserved.

                                               Sincerely,




                                        CHARLES J. HARDER Of
                                           HARDER LLP

  cc:      Ryan J. Stonerock, Esq.
           Henry L. Self III, Esq.
           Steven H. Frackman, Esq.
           Dawn Siler-Nixon, Esq.
           Tracey Jaensch, Esq.
           Katherine M. Aizpuru, Esq.
           Janet R. Varnell, Esq.
           Brian W. Warwick, Esq.
           Tanya S. Koshy, Esq.
           Jennifer D. Bennett, Esq.
           F. Paul Bland, Esq.
           Karla A. Gilbride, Esq.




  {00100837;1}
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 84 of 101 PageID 971




                       EXHIBIT F
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 85 of 101 PageID 972




  June 12, 2019

  VIA EMAIL

  Charles J. Harder
  HARDER LLP
  132 S. Rodeo Drive, Fourth Floor
  Beverly Hills, CA 90212
  charder@harderllp.com

  Dear Counsel:

         I write in response to your letter of June 7, 2019 regarding my client’s responses to
  Defendant Donald J. Trump for President, Inc.’s (“the Campaign”) First Requests for Production
  of Documents, First Set of Interrogatories, and First Set of Requests for Admission to Plaintiff. I
  also write to meet and confer regarding a proposed motion for a protective order and motion for
  an order regarding discovery of electronically stored information. As I have previously
  explained, we intend to work with you in good faith on discovery matters in this case. We
  genuinely hope that any disputes can be resolved cooperatively, without involving the Court.
  However, Plaintiff’s objections to your discovery requests are wholly proper and supported by
  law.

                                 Electronically Stored Information

          Turning first to the issue of electronically stored discovery, in our joint case management
  report filed with the Court, you agreed that “[t]he parties . . . anticipate entering into a joint
  stipulation concerning the protocol for handling electronically stored information (ESI).” See
  Dkt. 36 at 6. Consistent with that agreement, I sent you a proposed ESI protocol on May 30,
  2019. But instead of acting in accordance with your prior agreement, you asserted for the first
  time that you would not enter into an ESI protocol in this case. Only after we expressed our
  intent to seek an order from the Court entering our proposed ESI protocol did you finally agree.

          As I have repeatedly explained, Plaintiff’s collection and production of documents does
  require entry of an ESI protocol, as does Defendants’. With regard to Defendants’ forthcoming
  production (which we expect will be fulsome, given our agreement to multiple extensions of
  time to respond), your colleague, Tracey Jaensch, stated that “Our plan in responding to your
  discovery to the Campaign on the pay issues would be to engage in email searches.” Part of an
  ESI protocol is agreeing upon search terms and custodians. You asked what specific ESI we
  expect to be included in the production; as examples only, we expect that Defendants’
  production will include, among other things, emails and text messages relating to Ms. Johnson
  from her colleagues on the Campaign as well as from witnesses to the forced kiss; documents
  and correspondence relating to Defendant Trump’s history of nonconsensual kissing and
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 86 of 101 PageID 973




  touching of women; and internal documents and correspondence relating to the Campaign’s
  compliance (or lack thereof) with federal law on pay equity; and payroll data—along with other
  materials responsive to our requests. Identifying responsive documents, ensuring a thorough and
  complete collection of these documents, and producing them in a usable format requires entry of
  an ESI protocol. Your proposed approach of running search terms through Outlook on
  unspecified email accounts is haphazard and unacceptable. And Ms. Jaensch’s proposal of cost-
  shifting at this stage is highly inappropriate. As you are no doubt aware, “[t]he presumption is
  that the responding party must bear the expense of complying with discovery requests.”
  Wakefield v. City of Pembroke Pines, 2006 WL 8431629, at *2 (S.D. Fla. Mar. 16, 2006)
  (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 358 (1978)); see also Tussing v.
  Sprinkle, 2013 WL 1216491, at *1 n.1 (M.D. Fla. Oct. 22, 2013) (denying request for cost-
  shifting where producing responsive documents would require defendant to shut down his
  business for a period of time); Stewart v. Cont'l Cas. Co., 2014 WL 12600282, at *4 (S.D. Ala.
  Jan. 9, 2014) (citation omitted) (“Cost-shifting should be considered only when electronic
  discovery imposes and ‘undue burden or expense’ on the responding party.”). Accord Zubulake
  v. UBS Warburg LLC, 216 F.R.D. 280, 284 (S.D.N.Y. 2003) (stating that “cost-shifting is
  potentially appropriate only when inaccessible data is sought”). Your clients cannot evade their
  discovery obligations in this case by complaining that an orderly approach to electronic
  discovery is too expensive.

          Hopefully, we can agree on a stipulated ESI protocol tomorrow. But either way, we will
  not permit your continued obstruction to delay discovery in this case. Thus, if you continue to
  cause unnecessary delay by refusing to provide concrete suggestions and edits, we intend to seek
  entry of a Court order implementing our proposed ESI protocol so that discovery in this case can
  proceed in an orderly fashion.

         Notwithstanding your obstruction on the subject of an ESI protocol, we are continuing to
  move forward expeditiously with document collection and anticipate beginning a rolling
  production soon. In connection with our eDiscovery vendor, we have collected and begun
  reviewing documents from multiple sources, including email and physical devices. We have also
  provided additional devices to our vendor for imaging, and anticipate receiving additional
  documents from our client via mail in the coming days. We will continue to work with our
  vendor to gather responsive documents and produce them as promptly as reasonably possible
  under the circumstances.

                                         Protective Order

          The aforementioned circumstances include an additional item of obstruction on your part:
  our continuing dispute over an appropriate protective order. While we have produced some
  written discovery responses and may be in a position to produce some documents prior to entry
  of a protective order, other documents and written discovery responses include private, sensitive
  information that we will not produce until the appropriate safeguards are in place. There is
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 87 of 101 PageID 974




  simply no good reason why you have been unwilling to agree to a straightforward stipulated
  protective order. We sent you a proposed stipulated protective order on May 30, 2019. Instead of
  suggesting edits, you sent back a different proposed order. For the reasons stated in my colleague
  Jennifer Bennett’s email of June 3, 2019, your proposed alternative was not in accord with the
  law, the Federal Rules, and/or best practices regarding confidentiality. We thus requested that
  you instead offer any changes to our proposed order for consideration.

         On June 5, 2019, not having heard back from you, Ms. Bennett advised that although our
  discovery responses would be due the following day, we would be unable to produce
  confidential materials until entry of a protective order. You stated that you would provide “a
  response” to the proposed protective order. To date, we have not received your response, despite
  my request on June 6, 2019 that you begin working with us collaboratively to facilitate
  production of documents.

          Again, we will not permit your obstructive tactics to delay the orderly progression of
  discovery in this case, and to that end we intend to seek an order from the Court entering the
  protective order that we proposed on May 30. Once the Court has ordered appropriate safeguards
  of confidential information, we will produce responsive materials (not subject to objection, of
  course), which, as noted above, we have already begun to collect, as speedily as reasonably
  possible.

                               Responses and Objections to Discovery

          Your letter also raised a bevy of complaints about our objections to your numerous
  discovery requests. Each of these complaints lacks merit. Your contention that the Campaign’s
  requests—many of which feature unbounded and nonspecific demands for “all documents” or
  “all facts,” among other problems—are “narrowly tailored” is simply untrue, and each of our
  objections to your requests is proper. Your threat of a motion to compel is unfounded, because
  you cannot compel responses to improper and/or unintelligible discovery requests.

  1.     Requests for Production of Documents.

          RFP No. 4. Request for Production (“RFP”) No. 4 seeks “all documents and other
  tangible items in Your possession, custody, control, or otherwise available to You that support,
  pertain to, or contain any reference to or record of any Communication between You and any
  person (other than Your lawyer) concerning the Allegations asserted in Your Complaint, and/or
  facts supporting Your allegations.” Thus, your characterization, in your letter, of the Request as
  seeking merely “non-privileged communication with others concerning her allegations in this
  lawsuit” does not reflect the actual scope of this vastly overbroad Request. Further, it is not clear
  what is meant by “documents and other tangible items . . . that support . . . any Communication .
  . . concerning the Allegations asserted in Your Complaint.” What is a document that supports a
  communication? In any event, Plaintiff will conduct a reasonable inquiry and diligent search and
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 88 of 101 PageID 975




  produce non-privileged, non-work-product-protected communications with others concerning her
  allegations in this lawsuit within her possession, custody or control. If any such communications
  are confidential, they will be produced once a protective order is in place.

          RFP No. 7. RFP No. 7 seeks “all documents and other tangible items in Your possession,
  custody, control, or otherwise available to you upon which You may rely in preparation for Your
  deposition or trial, to which You may refer in preparation for Your testimony at trial, or which
  You may use for any other purpose associated with this Lawsuit including, but not limited to,
  those Documents or tangible items that You may use as trial exhibits or demonstrative aids.”
  This RFP is premature. At this stage in the litigation, it is not possible to know what documents
  and tangible items will be used as trial exhibits or as demonstrative aids. Exhibit lists and the like
  will be made available in due course and pursuant to the schedule ordered by the Court. Expert
  reports will likewise be made available in due course and pursuant to the schedule ordered by the
  Court. In addition, a request for documents and materials that Plaintiff “may” rely on in
  preparation for her deposition is overbroad and, notwithstanding your clarification that the
  Request is not seeking materials protected by the work-product or attorney-client privileges,
  impermissibly vague and not capable of a response. All that being said, with the exception of
  documents to be made available pursuant to the schedule (trial materials and expert reports) and
  privileged documents, there are currently no documents that Plaintiff is specifically withholding
  pursuant to these objections. The problem is that because this RFP is capable of numerous
  interpretations, Plaintiff cannot say whether there are additional responsive documents that will
  need to be produced. We would consider clarification as to documents sought by this RFP that
  are not also already subject to production under other RFPs pursuant to which Plaintiff has
  agreed to produce documents.

         RFP No. 8. RFP No. 8 seeks “all documents and other tangible items in Your possession,
  custody, control, or otherwise available to You supporting Your allegation that all conditions
  precedent to bringing this Lawsuit have occurred.” What conditions precedent are you referring
  to? Without clarification, it is not possible to respond to this Request.
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 89 of 101 PageID 976




           RFP Nos. 19-23, 25-27, and 73 1; Interrogatory No. 6 2; Requests for Admission Nos.
  22-23 3. These RFPs, RFAs, and Interrogatory No. 6 seek information relating to Plaintiff’s
  professional career after the relevant events in this case. But as we have already explained, any
  job search by Plaintiff after she left the Campaign is not relevant to whether Defendants
  underpaid her relative to white and/or male staffers while she was working for the Campaign.
  See, e.g., Keeshan v. Eau Claire Cooperative Health Ctrs., Inc., 395 F. App’x 987, 993-95 (4th
  Cir. 2010) (finding that the district court abused its discretion by admitting testimony on
  plaintiff’s post-termination income in case alleging retaliation under Title VII and state law wage
  claims). And, as the Eighth Circuit recently affirmed in upholding the following jury instruction,
  “[i]t is not a defense under the Equal Pay Act that a woman may be paid less than a man in the

  1 RFP No. 19 seeks “all Documents and other tangible things in Your possession, custody, control, or
  otherwise available to You regarding Your search for employment after Your separation from the Campaign,
  including, but not limited to, copies of all employment applications and accompanying documents or
  materials (including cover letters or email messages) that You prepared or submitted.” RFP No. 20 seeks “all
  documents and other tangible things in Your possession, custody, control, or otherwise available to You
  regarding any job applications by You following your separation from the Campaign, including, but not
  limited to, copies of all employment applications and accompanying materials (including cover letters or email
  messages) that You prepared and/or submitted to the White House.” RFP No. 21 seeks “all Documents and
  other tangible things in Your possession, custody, control, or otherwise available to You regarding any
  income and benefits received after Your employment with the Campaign.” RFP No. 22 seeks “any and all
  income tax returns, paycheck stubs, canceled checks, financial diaries, and any other Documents that indicate
  wages, salaries, and other income or benefits received by You from any source from January 1, 2016 to the
  present.” RFP No. 23 seeks “all Documents and other tangible things in Your possession, custody, control,
  or otherwise available to You that pertain to or contain any reference to or record of Your rate of pay, wages
  and compensation, and any employment-related benefits You have received from October 2016 to the
  present.” RFP No. 25 seeks “A copy of Your current resume.” RFP No. 26 seeks “all Documents and other
  tangible things in Your possession, custody, control, or otherwise available to You that pertain to or contain
  any reference to or record of all job search efforts in which You have engaged since October 2016, and all
  offers of employment You have received since October 2016.” RFP No. 27 seeks “All Documents and other
  tangible things in Your possession, custody, control, or otherwise available to You that pertain to or contain
  any reference to or record of any Communications since October 2016 between You [and] any past, present,
  or prospective employer including, but not limited to, letters of reference, discipline or discharge, job offers,
  applications, or resume.” RFP No. 73 seeks “all Documents in Your possession, custody, control, or
  otherwise available to You that refer or relate to You seeking a position with the United States Embassy in
  Portugal.”
  2 Interrogatory No. 6 asks Plaintiff to state “all facts that refer or relate to any job applications by You

  following your separation from the Campaign . . . including without limitation, the identity of all Documents
  relating thereto and the identity(ies) of each person thereat, connected therewith, or who has knowledge
  thereof, the name, employer, business, and residential address and business and residential telephone
  numbers of each such witness, and the name, employer, address and telephone number of each such person
  whom You know, contacted, engaged with or responded to at each such prospective employer.”
  3 Request for Admission (“RFA”) No. 22 states, “Admit that You sought a position with the White House

  after Trump won the general presidential election.” RFA No. 23 states, “admit that You sought a position
  with the United States Embassy in Portugal.”
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 90 of 101 PageID 977




  same position simply because the woman is willing to accept less pay, or because the man
  demands more pay.” Dindinger v. Allsteel, Inc., 853 F.3d 414, 422 (8th Cir. 2017). Market forces
  are therefore not a proper defense to Ms. Johnson’s discrimination claims. See id. See also
  Kunstmann v. Aaron Rents, Inc., 2010 WL 11615033, at *4 (N.D. Ala. Sept. 7, 2010) (stating
  that the “subsequent employment history of plaintiffs no longer employed by [defendant] is
  irrelevant to the issues presented” in a case under the FLSA); Harper v. Coates-Clark
  Orthopedic Surgery & Sports Med. Center, LLC, 2006 WL 2482501, at *1 (M.D. Fla. Aug. 7,
  2006) (evidence of plaintiff’s prior and/or subsequent employment was not relevant to plaintiff’s
  overtime claims under the FLSA). Cf. Pirela v. Village of N. Aurora, 935 F.3d 909, 912 (7th Cir.
  1991) (stating that wage discrimination claims were not barred by res judicata arising from
  subsequent discharge claims against plaintiff because the later dismissal charges would not be
  relevant to the wage claims).

         Similarly, your contention that documents relating to the Campaign’s invitation to Ms.
  Johnson to apply for a position with the Trump Administration (and her subsequent application
  to work overseas) are relevant to Defendant Trump’s conduct in forcibly kissing Ms. Johnson
  lacks merit. We will consider any authority you can offer that such evidence is relevant to Ms.
  Johnson’s claims, but at present do not agree that such materials are required to be produced.

          RFP No. 24. RFP No. 24 seeks “[c]opies of all Documents regarding any and all criminal
  proceedings against You.” This Request is unlimited in time and scope and does not define
  “criminal proceedings.” As written, it is therefore vague and overbroad, and unlikely to lead to
  the discovery of relevant evidence. In the spirit of good faith and cooperation, instead of
  objecting wholesale, we have responded consistent with Federal Rule of Evidence 609. You have
  not offered any arguments to support your position that other materials are discoverable. They
  are not. See, e.g., Mayan v. Mayan, No. 615CV2183ORL18TBS, 2017 WL 1426631, at *9 (M.D.
  Fla. Apr. 21, 2017) (declining to compel production of a “10 year history of arrests” where
  plaintiff had already provided “a list of charges in Orange County since he began working for
  Defendants” because defendant “does not offer any argument why a 10 year history of arrests
  pertains to any matter pled here”).

          RFP Nos. 28 and 74-75. RFP No. 28 seeks fee arrangements with counsel. RFP Nos. 74-
  75 seek Ms. Johnson’s “written agreement(s) with Public Justice” and “[a]ll documents that
  constitute, refer or relate to Your Communications with Public Justice.” You have not explained
  why your request for Ms. Johnson’s retention agreement(s) with her attorneys are discoverable.
  That is likely because they are not. See, e.g., Wynder v. Applied Card Sys., Inc., No. 09-80004-
  CIV-MARRA/JOHNSON, 2009 WL 10667792, at *1-2 (S.D. Fla. Oct. 14, 2009) (stating that
  “the court finds no connection between the testimony of a plaintiff in an FLSA case and a
  representation agreement between plaintiff and counsel” and denying motion to compel
  production). Your assertion that Ms. Johnson does not enjoy attorney-client privilege with regard
  to communications with Public Justice attorneys is just absurd. Public Justice is in fact a law
  firm, run by lawyers, and represents clients in lawsuits around the country. There is no
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 91 of 101 PageID 978




  requirement that an attorney be employed at a for-profit law firm for the privilege to attach. See,
  e.g., Scott v. Chipotle Mexican Grill, Inc., 94 F. Supp. 3d 585, 596 (S.D.N.Y. 2015) (finding
  communications between individual and attorney at a nonprofit “that provides a variety of
  services to employers, including HR advice and legal services,” privileged because the advice
  given was “legal in nature” even though the nonprofit also provided other kinds of advice).

          RFP Nos. 30 and 64. Plaintiff produced responses to RFP Nos. 30 and 64 on June 7,
  2019, one day after the deadline. This one-day delay has prejudiced no one and is not a waiver of
  objections and privileges. Freedman v. Lincoln National Life Ins. Co., No. 3:05-cv-81-J-12HTS,
  2006 WL 8439167, at *1 (M.D. Fla. Mar. 23, 2006) (stating that “the proposition that privileges
  are waived simply by their untimely assertion has been described as unnecessarily draconian”
  and declining to hold privilege waived where party raised no objections and asserted no
  privileges until a motion to compel was filed); FDIC v. Cherry, Bekaert & Holland, 131 F.R.D.
  596, 606 (M.D. Fla. 1990) (“[F]ailure to assert the attorney-client privilege in a timely manner
  does not waive the privilege even when the privilege is asserted for the first time in a motion for
  reconsideration of a district court’s order to produce.”); see also Yaldo v. Wayne State Univ., No.
  2:15-cv-13388, 2016 WL 7178738, at *1 (E.D. Mich. Dec. 9, 2016) (denying motion to compel
  where responses to interrogatories were “a mere one day late to the interrogatories and roughly
  only one week late to the requests for production of documents”). Particularly in light of our
  agreement to multiple extensions of time to your clients, we request the same professional
  courtesy in this instance.

         RFP Nos. 32, 34, 59, 61, 66, 68-69 4. These Requests seek “all documents” supporting
  various allegations in the Complaint. Apart from being extremely overbroad and vague (it is not


  4 RFP No. 32 seeks “all Documents and Communications supporting Your allegations in Paragraph 6 of the

  Complaint that ‘not only did Ms. Johnson endure forcible kissing by her boss, she experienced race and
  gender discrimination as one of the few females and one of only a handful of African American people on the
  Campaign payroll.” RFP No. 34 seeks “all Documents and Communications supporting Your allegations in
  Paragraph 16 of the Complaint that Plaintiff was ‘paid less than her colleagues because o her race and gender.
  . . . forcibly kissed in public then subjected to humiliating comments from her colleagues that caused her to
  relive the experience. But she experienced all of these things as a senior member of Defendant Trump’s
  Campaign staff.” RFP No. 59 seeks “all documents and communications supporting Your allegations in
  Paragraph 111 of the Complaint that ‘Ms. Johnson was also underpaid compared to similarly qualified and
  less qualified male staffers. She did not know this fact until very recently. Ms. Johnson’s experience is not
  isolated—indeed, the Campaign engaged in systemic gender discrimination in pay against its female
  employees.” RFP No. 61 seeks “all documents and communications supporting Your allegations in
  paragraphs 113 through 116 of the Complaint regarding what the Campaign purportedly ‘knew.’” RFP No.
  66 seeks “All Documents and other tangible items in Your possession, custody, control, or otherwise
  available to You (including, but not limited to, ledgers, reports, correspondence, notes, contracts, calendars
  schedules, and memoranda) that refer to, concern, reflect, itemize, describe or relate to the job duties of
  putative members of “the collective” referred to in Paragraph 121 of the Complaint.” RFP No. 68 seeks “all
  Documents and Communications supporting Count II alleged in Paragraphs 134 through 141 of the
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 92 of 101 PageID 979




  clear whether they are seeking privileged materials, expert reports—which will be produced in
  due course and pursuant to the schedule set by the Court—documents outside Plaintiff’s
  possession, custody or control, publicly available documents, documents in Defendants’
  possession, or anything else), many of these Requests are compound and unintelligible. For
  example, RFP No. 59 lists out a few different sentences in the Complaint relating to Ms.
  Johnson’s pay, her knowledge, the knowledge and experiences of others, and the Campaign’s
  conduct. Is the RFP targeted toward each piece, or part? There is no way to tell. As drafted, these
  Requests are not proper. See, e.g., Houston Specialty Ins. Co. v. Titleworks of Sw. Fla., Inc., No.
  2:15-cv-219-FtM-29MRM, 2016 WL 7130939, at *6 (M.D. Fla. July 19, 2016) (denying motion
  to compel because “requesting ‘any and all documents’ that support a contention in an
  affirmative defense is not sufficiently particularized and is facially overbroad); see also CS Bus.
  Sys. Inc. v. Schar, No. 5:17-cv-86-Oc-PGBPRL, 2017 WL 8948376, at *3 (M.D. Fla. June 15,
  2017) (stating that requests such as “all documents concerning any fact or issue described in the
  complaint” appeared to “facially overbroad”); Middle District Discovery at 11 (“For example, a
  request for ‘each and every document supporting your claim’ or a request for ‘the documents you
  believe support Count I’ is objectionably broad in most cases.”).

          In any event, as with RFP No. 7 above, with the exception of documents to be made
  available pursuant to the schedule (trial materials and expert reports) and privileged documents,
  there are currently no documents that Plaintiff is specifically withholding pursuant to these
  objections. Again, the problem is that because this RFP is capable of numerous interpretations,
  Plaintiff cannot say whether there are additional responsive documents to be produced. If there
  are documents responsive to these Requests that you believe are not also responsive to other
  Requests that Plaintiff has agreed to respond to, we will consider clarification to that effect.

          RFP No. 56. RFP No. 56 seeks “Unredacted copies of all of Your medical records in
  Your possession, custody, control, or otherwise available to You from January 1, 2012 until the
  present.” This Request is objectionable for multiple reasons, not least because it inexplicably
  seeks documents from over four years before the events at issue in this lawsuit. In addition, this
  document seeks medical records potentially relating to physical ailments that have nothing to do
  with Ms. Johnson’s emotional distress claims. Accordingly, it is overbroad and unduly
  burdensome. See, e.g., Hupp v. San Diego Cty., No. 12cv0492GPC(RBB), 2013 WL 5408644, at
  *7-8 (S.D. Cal. Sept. 25, 2013) (granting motion to quash subpoena for complete medical
  records because the plaintiff “has placed his psychological condition at issue only to the extent it
  was caused by Defendants’ actions. Unlike a typical personal injury case, Plaitiff does not allege
  a physical injury caused by Defendants that required medical treatment.”); Cappetta v. GC Servs.
  Ltd. P’ship, 266 F.R.D. 121, 126 (E.D. Va. 2009) (rejecting request for complete medical records
  because “a plaintiff seeking emotional distress damages has a right to have discovery limited to


  Complaint.” RFP No. 69 seeks “all Documents and Communications supporting Count III alleged in
  Paragraphs 142 through 148 of the Complaint.”
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 93 of 101 PageID 980




  information that is directly relevant to the lawsuit. Defendants may not engage in a fishing
  expedition by inquiring into matters totally irrelevant to the issue of emotional distress.”).

          RFP No. 83. RFP No. 83 seeks “all Documents and Communications that refer or relate
  to any promotional or publicity activities relating to either or both of the Defendants by You,
  Public Justice, and/or anyone acting on Your behalf, before and/or after this Lawsuit was filed,
  including but not limited to soliciting, scheduling, organizing or preparing for any media
  appearances, interviews, statements or press releases.” As drafted, this Request is overly broad,
  unduly burdensome, and vague because it seeks “all” documents and communications relating to
  either or both the President of the United States and his campaign—including materials that have
  nothing whatsoever to do with this case. There are no time limitations on this Request and no
  limitations as to scope. You have objected to our agreement to produce press statements and
  press releases, but have not offered any additional clarification as to what, specifically, this
  Request is seeking.

         Commitment to produce documents. As your letter recognizes, we have agreed to
  respond to dozens of your Requests. We will not withdraw our commitment to produce relevant
  documents where indicated (subject to objections, privilege, and other limitations stated therein).
  Your overbroad discovery requests have unfortunately required us to restrict our responses in
  this manner. If, upon review of Plaintiff’s production, you believe additional documents ought to
  have been produced, we can confer on those issues at that time.

  2.     Interrogatories.

           Interrogatory Nos. 1-4. Interrogatory Nos. 1-4 ask Plaintiff to state “all facts that refer
  to, relate to, support or negate” each Count alleged in the Complaint, “including without
  limitation, the identity of all Documents relating thereto and the identity(ies) of each person
  thereat, connected therewith, or who has knowledge thereof, including without limitation the
  name, employer, business and residential address and business and residential telephone numbers
  of each such witness.” These contention interrogatories are overbroad and unduly burdensome
  because, among other reasons (and stated objections), they sweep in all facts (including trivial,
  incidental facts and secondary accounts), purport to seek facts not yet known to Plaintiff, facts
  outside her possession, custody, and/or control, and facts not developed through discovery. They
  are also premature, since discovery has only just begun. Thus, they are improper and
  objectionable. See, e.g., Megdal Assocs., LLC v. La-Z-Boy, Inc., No. 14-81476-CIV-ZLOCH,
  2016 WL 4503337, at *6 (S.D. Fla. Feb. 1, 2016) (finding that interrogatory asking plaintiff to
  “identify all facts and legal bases that tend to support or refute each and every allegation in the
  complaint” was overbroad because it “sweeps in not only material facts, but incidental details,
  secondary accounts, trivial tidbits—even facts supporting allegations that Defendant has
  admitted”); Bonutti Skeletal Innovations LLC v. Linvatec Corp., No. 6:12-cv-1379-ORL-22TBS,
  2014 WL 186123, at *4 (M.D. Fla. Jan. 16, 2014) (finding that an interrogatory that asks the
  plaintiff “to provide a detailed explanation of a substantial part of its case before expert
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 94 of 101 PageID 981




  discovery on these issues has taken place” is “premature, oppressive, and overbroad,” and “likely
  to result in a waste of time and resources”); Lucero v. Valdez, 240 F.RD. 591, 594 (D.N.M.
  2007) (“Contention interrogatories that systematically track all of the allegations in an opposing
  party’s pleadings, and that ask for ‘each and every fact’ and application of law to fact that
  supports the party’s allegations, are an abuse of the discovery process because they are overly
  broad and unduly burdensome. . . . Contention interrogatories should not require a party to
  provide the equivalent of a narrative account of its case, including every evidentiary fact, details
  of testimony of supporting witnesses, and the contents of supporting documents.”); Moses v.
  Halstead, 236 F.R.D. 667, 674 (D. Kan. 2006) (stating that contention interrogatories are “overly
  broad and unduly burdensome on their face if they seek ‘all facts’ supporting a claim or a
  defense, such that the answering party is required to provide a narrative account of its case”)
  Roberts v. Heim, 130 F.R.D. 424, 427 (N.D. Cal. 1989) (“Courts are loathe to requie a party to
  write basically a portrait of their trial for the other parties.”). See also Fed. Prac. & Proc. § 2167
  (3d. ed. 2015) (“Contention interrogatories may be held unduly broad if they ask in an
  undifferentiated way for ‘all’ facts or witnesses that support an opposing party’s case.”); Middle
  District Discovery at 16 (“Interrogatories that purport to require a detailed narrative of the
  opposing parties’ case are generally improper because they are overbroad and oppressive.”).

         Interrogatory No. 6 is addressed above.

          Interrogatory Nos. 9-11. Interrogatory No. 9 seeks “all facts regarding Communications
  that You have had with any therapists from January 1, 2014 until the present, including
  identifying with specificity each such Communication, the name, address and telephone number
  of each therapist and the dates of all therapy sessions.” Interrogatory No. 10 asks Plaintiff to
  identify all doctors, nurses, therapists, and all other types of medical and/or health care
  professionals with whom You have communicated or consulted from January 1, 2016 until the
  present. And Interrogatory No. 11 asks Plaintiff to identify all medication that she has consumed
  from August 1, 2016 until the present. As stated, Plaintiff will respond to these interrogatories
  once an appropriate protection order is in place. Plaintiff has not waived her privacy interests in
  this sensitive and deeply personal information simply by seeking emotional distress damages.
  Sheets v. Sorrento Villas, Section 5, Assoc., Inc., No. 8:15-cv-1674-T-30JSS, 2016 WL
  11493318, at *3 (M.D. Fla. May 9, 2016) (allowing entry of protective order governing medical
  records in case alleging emotional distress).

           Interrogatory No. 12. Interrogatory No. 12, which asks Plaintiff to state “all facts that
  refer to, relate to, support or negate Your response” to each Request for Admission (“RFA”)
  which is not an unqualified admission is likewise improper. “Requests for admission are not
  principally discovery devices, and allowing service of an interrogatory which requests disclosure
  of all information upon which the denials of each … request[] for admission were based
  transforms each request into an interrogatory.” Alabama v. Alabama Wood Treating Corp., No.
  85-0642-CG-C, 2007 WL 9717667, at *17 (S.D. Ala. Feb. 27, 2007) (quoting Safeco of Am. v.
  Rawstron, 181 F.R.D. 441, 445 (C.D. Cal. 1998)) (denying motion to compel response to
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 95 of 101 PageID 982




  interrogatory seeking “the basis for your denial and … all facts supporting your denial” of each
  request for admission that was denied).

  3.     Requests for Admission

         RFA Nos. 22-23 are addressed above.

          RFA Nos. 34-35 request that Plaintiff admit that the Campaign paid for her travel, meals,
  and lodging. Since it is not possible to tell which travel, meals, and/or lodging the RFA is asking
  about, the RFA is impermissibly vague (as explained in Plaintiff’s objections to the same). “A
  party propounding requests for admissions under Rule 36 bears the burden of setting forth its
  requests simply, directly, not vaguely or ambiguously, and in such a manner that they can be
  answered with a simple admit or deny without an explanation, and in certain instances, permit a
  qualification or explanation for purposes of clarification.” Uber Promotions, Inc. v. Uber Techs.,
  Inc., No. 1:15cv206-MW/GRJ, 2016 WL 9115991, at *2 (N.D. Fla. May 26, 2016). “Requests
  for admission that are vague or susceptible of more than one interpretation defeat the goal of
  Rule 36 and are properly objectionable.” Lawrence v. United States, No. 8:11-cv-2735-T-
  17AEP, 2012 WL 9491751, at *1 (M.D. Fla. Oct. 3, 2012).

         RFA No. 36 asks Ms. Johnson to admit that she “accepted employment with the
  Campaign voluntarily.” As explained, this RFA is impermissibly vague. It is unclear what
  aspects of her “employment” this RFA is asking Ms. Johnson to admit that she “accepted . . .
  voluntarily,” including whether it is asking Ms. Johnson to admit that she accepted an offer of
  employment, accepted ongoing employment, accepted the terms of employment or compensation
  offered by the Campaign, or some other aspect of her employment. Again, RFAs that are
  susceptible of multiple interpretations are properly objectionable.

        RFA No. 37 asks Ms. Johnson to admit that “during Your employment with the
  Campaign, the Campaign paid You wages on a periodic basis, and that You were aware of the
  amount of wages You were receiving.” Plaintiff will serve a supplemental response to this RFA.

          RFA No. 38 states, “Admit that, according to the United States Census Bureau, Alabama
  had the fifth lowest median household income among the 50 states during 2016.” As explained
  above, economic conditions are not relevant to Ms. Johnson’s wage claims. Dindinger, 853 F.3d
  at 422. This RFA is therefore irrelevant and objectionable.

  ***
         This letter is not intended as a full or complete statement of all relevant facts or
  applicable law or objections or privileges, and nothing herein is intended as (nor should it be
  deemed to constitute) a waiver or relinquishment of any of my client’s rights, remedies, claims,
  or causes of action, all of which are hereby expressly reserved.
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 96 of 101 PageID 983




        We look forward to discussing these issues with you tomorrow at 1:00 p.m. EST.

                                     Regards,




                                     Hassan A. Zavareei




  cc:   Katherine M. Aizpuru, Esq.
        Tanya S. Koshy, Esq.
        Janet Varnell, Esq.
        Brian W. Warwick, Esq.
        Jennifer D. Bennett, Esq.
        F. Paul Bland, Esq.
        Karla A. Gilbride, Esq.
        Ryan J. Stonerock, Esq.
        Henry L. Self, Esq.
        Steven H. Frackman, Esq.
        Dawn Siler-Nixon, Esq.
        Tracey Jaensch, Esq.
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 97 of 101 PageID 984




                      EXHIBIT G
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 98 of 101 PageID 985




  VIA ELECTRONIC MAIL

  June 13, 2019                                                 Our File No. 474-01

  Charles J. Harder
  Harder LLP
  132 S. Rodeo Drive, Fourth Floor
  Beverly Hills, CA 90212
  charder@harderllp.com

         Re:      Johnson v. Trump, Case No. 8:19-cv-00475-WFJ-SPF

  Dear Counsel:

          Thank you for the productive meet and confer call earlier today. This letter memorializes the
  topics discussed and the decisions reached as a result of the call. If you believe I have incorrectly
  stated any of the matters herein, please advise as soon as possible.

                    Protective Order, ESI Protocol, and Document Production

  Protective Order: You will circulate a redline of the proposed protective order by the close of
  business today. Hopefully we can reach agreement on this matter by the end of the week, but if not,
  we may seek relief from the Court.

  ESI Protocol: You will circulate a redline of the proposed ESI protocol. Again, we hope we can
  reach agreement on this matter by the end of the week, but if not, we may seek relief from the
  Court. We also discussed preliminarily identifying custodians and search terms once you have
  provided your redline.

  Document production: We hope to begin our rolling document production by the end of next
  week. We have uploaded over 145,000 documents into our document review platform and have
  begun running preliminary searches to substantially narrow the universe of materials to be reviewed
  and produced. Our review of these documents is underway and we will continue moving forward
  expeditiously.

          Ms. Jaensch stated that she would provide authority for the position that objections based
  on relevance are not proper and we will review that authority. We will comply with Rule 26 in
  making our document production, but at this time will not serve supplemental responses agreeing to
  produce irrelevant documents.
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 99 of 101 PageID 986
  Charles J. Harder
  June 13, 2019
  Page 2




                                          Amended Responses

  RFP No. 4: Pursuant to the clarification provided in your letter, we will provide an amended
  response to RFP 4 stating that Plaintiff will conduct a reasonable inquiry and diligent search and
  produce non-privileged, non-work-product-protected communications with others concerning her
  allegations in this lawsuit within Ms. Johnson’s possession, custody, or control. You stated your
  concern that documents “referring to” communications (such as an email stating, “That was a great
  conversation,” referring to a conversation about the allegations in the lawsuit, or a note summarizing
  a conversation about the lawsuit) would also need to be produced. We do not dispute this
  interpretation and would consider such documents to be within the scope of what we have agreed to
  produce (assuming they are not irrelevant, privileged, or work product).

  RFP No. 8: We are not aware of any conditions precedent to the filing of this lawsuit, and you did
  not advise of any that you believe need to have been fulfilled. You stated that the request is seeking
  documents submitted to government agencies in connection with this claim. Having looked at this
  issue, we will submit an amended response stating that pursuant to our meet-and-confer, we
  understand this request to be seeking documents submitted to government agencies in connection
  with this case, and that no such documents exist.

  RFP No. 30. Since no responsive documents exist, there is no dispute.

  Interrogatory Nos. 9-11. Plaintiff will provide a response once a protective order is in place.

  RFA Nos. 34-37. Plaintiff will serve amended responses.

  RFP No. 83: Having considered this issue further, we will provide an amended response stating
  that we will produce all relevant, responsive, non-privileged, non-work-product-protected
  documents within Ms. Johnson’s possession, custody, or control.

                                Items Requiring Additional Follow-Up

  RFP No. 7. We will review our response and determine whether a supplemental response is
  required.

  RFP Nos. 28, 74-75. During the call, you clarified that these requests are seeking communications
  with non-lawyers employed at Public Justice, such as communications personnel. We will consider
  these clarifications.

  RFP Nos. 64, 32, 34, 59, 61, 66, 68-69. These requests seek “all documents” in a manner that is
  overbroad and vague. We are willing to consider any case law that you can offer supporting your
  position that these requests are proper. You also stated that it is acceptable for Plaintiff to produce
  her documents without indicating to which RFP they are responsive.
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 100 of 101 PageID 987
   Charles J. Harder
   June 13, 2019
   Page 3




   RFP No. 56: You agreed to limit the temporal scope of this RFP to August 24, 2014 to present. We
   will investigate whether responsive documents—other than therapist records, which we have agreed
   to produce—exist and follow up.

                          Items On Which We Not Yet Reached Agreement

   RFP Nos. 19-23, 25-27, 73; Interrogatory No. 6; RFA Nos. 22-23. In light of our claim for
   damages based on lost income as a result of the battery, we are willing to consider the position that
   some of these materials may be relevant. However, as drafted, these requests are overbroad. During
   the call, Ms. Jaensch stated that Defendants could agree to limit these requests somewhat. If you
   would be willing to offer proposed limitations, we will consider those.

   RFP No. 24. We will consider any authority you can provide to support your position that
   additional responsive materials are discoverable, but at present Plaintiff stands on her objections
   except, as stated, as to documents regarding criminal convictions within the last ten years.

   Interrogatory Nos. 1-4: Plaintiff is not required to provide a detailed narrative of “all facts”
   supporting each of her claims at the outset of this case. We will consider any authority you can
   provide to support your position that these interrogatories are proper, but at present Plaintiff stands
   on her objections.

   Interrogatory No. 12: We will consider any authority you can provide to support your position that
   this interrogatory is proper, but at present Plaintiff stands on her objections.

   RFA No. 38: We will consider any authority you can provide to support your position that a
   response is required, but at present Plaintiff stands on her objections.

          Should you wish to discuss these matters further, please provide your availability for a
   follow-up call.

                                                          Regards,




                                                          Hassan A. Zavareei

   cc:    Katherine M. Aizpuru, Esq.
          Tanya S. Koshy, Esq.
          Janet Varnell, Esq.
Case 8:19-cv-00475-WFJ-SPF Document 59-1 Filed 06/17/19 Page 101 of 101 PageID 988
   Charles J. Harder
   June 13, 2019
   Page 4




          Brian W. Warwick, Esq.
          Jennifer D. Bennett, Esq.
          F. Paul Bland, Esq.
          Karla A. Gilbride, Esq.
          Ryan J. Stonerock, Esq.
          Henry L. Self, Esq.
          Steven H. Frackman, Esq.
          Dawn Siler-Nixon, Esq.
          Tracey Jaensch, Esq.
